23 SEPTEMBER 2009

WABCO AUTOMOTIVE ITALIA SRL

(as Italian Seller and Italian Servicer)

WABCO FINANCIAL SERVICES SPRL

(as Seller’s Agent)

SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V.

(as Purchaser)

 

 

ITALIAN RECEIVABLES PURCHASE AND

SERVICING AGREEMENT

 

 

LOGO [g24282g84t67.jpg]

Freshfields Bruckhaus Deringer LLP



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE

   PAGE 1.    Definitions and Interpretation    1 2.    Purchase and Sale    2
3.    Offers to Sell    2 4.    Acceptance    3 5.    Role of Seller’s Agent   
4 6.    Purchase Price, Set-off and Completion    5 7.    Conditions Precedent
   7 8.    Appointment of the Italian Servicer    9 9.    Termination of the
servicing mandate    12 10.    Purchaser’s Notices to Debtors    13 11.   
Deemed Collections and Dilutions    13 12.    Option to Repurchase    15 13.   
Representations, Warranties and Undertakings of The Italian Seller and The
Italian Servicer    16 14.    Reliance    28 15.    Representations and
Warranties of the Purchaser    29 16.    Termination    29 17.    Change in
Circumstances    30 18.    Stamp Duty, Taxes and Indemnities    31 19.   
Default Interest    33 20.    Power of Attorney    34 21.    Waivers, Remedies
Cumulative    34 22.    Modification    34 23.    Entire Agreement    34 24.   
Confidentiality    34 25.    Miscellaneous    36 26.    Governing law and
jurisdiction    37

Schedule 1 Terms and Conditions

   39

    Part A - Form of Italian Seller’s Terms and Conditions

   39

    Part B - Form of Debtor’s Terms and Conditions

   45

 

i



--------------------------------------------------------------------------------

Schedule 2 Form of Solvency and Compliance Certificate

   46

Schedule 3 Form of Repurchase Request

   48

Annex A Receivables List

   50

Annex B Acceptance

   51

Schedule 4 Form of Initial Offer Letter

   52

Annex A Receivables List

   54

Schedule 5 Form of Offer Letter

   55

Annex A Receivables List

   57

Schedule 6 Acceptance Letter of the Initial Offer Letter

   58

Schedule 7 Acceptance Letter of the Offer Letter

   60

Schedule 8 Form of Power of Attorney

   62

Schedule 9 Form of Italian Seller’s Payment Instruction Letter

   66

Schedule 10 Form of Notice of Transfer and payment instruction to debtors

   68

 

ii



--------------------------------------------------------------------------------

This ITALIAN RECEIVABLES PURCHASE AND SERVICING AGREEMENT is made in Paris, on
23 September 2009

BETWEEN:

 

(1) WABCO AUTOMOTIVE ITALIA S.R.L., an Italian company with its registered
office at Galleria San Federico 54, CAP 10128, Torino, Italy registered with the
Commercial and Companies Registry of Turin under number 09883750151 (as Italian
Seller and Italian Servicer);

 

(2) WABCO FINANCIAL SERVICES SPRL, a Belgian company with its registered office
at Chaussée de Wavre 1789, box 15, Brussels 1160, Belgium (as the Seller’s
Agent); and

 

(3) SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V., a public limited liability company
(naamloze vennootschap) incorporated under the laws of the Netherlands and
licensed as a credit institution and having its registered office at Amstelplein
1, 1096 HA Amsterdam, The Netherlands registered with the Trade Register of the
Chamber of Commerce at Amsterdam, The Netherlands under n° 33 196 218,
represented for the purposes hereof by a duly authorised representative whose
name appears on the signature page (the Purchaser),

and together with the Italian Seller and the Seller’s Agent, the Parties, and
each, a Party).

WHEREAS

(A) The Italian Seller wishes to sell without recourse (pro soluto) to the
Purchaser and the Purchaser wishes to purchase without recourse (pro soluto)
from the Italian Seller, under the provisions of Law 52 of 21 February 1991 (Law
52/91) all receivables, as more particularly described herein, originated from
the sale of automotive products by the Italian Seller to certain Debtors
pursuant to the Contracts, together with the benefit of all related ancillary
security and other rights attached thereto, if any, on the terms and subject to
the conditions of this Italian Receivables Purchase and Servicing Agreement.

(B) The Purchaser has agreed to delegate to the Italian Seller the task and
duties of managing, servicing and collecting, for the account of the Purchaser,
all amounts due and payable under the receivables sold by the Italian Seller to
the Purchaser pursuant to this Italian Receivables Purchase and Servicing
Agreement.

IT IS HEREBY AGREED as follows:

1. DEFINITIONS AND INTERPRETATION

1.1 Capitalised terms used in this Italian Receivables Purchase and Servicing
Agreement (the Agreement) including the Recitals and the Schedules shall, except
where the context otherwise requires and save where otherwise defined in this
Agreement, have the meanings given to them in the Master Definitions Agreement
entered into between, inter alia, the Parties on or about the date hereof (the
Master Definitions Agreement) and this Agreement shall be construed in
accordance with the principles of construction set out in the Master Definitions
Agreement.

 

1



--------------------------------------------------------------------------------

1.2 Where an obligation is expressed in this Agreement to be performed on a
date, which is not a Business Day, such date shall be postponed to the first
following day that is a Business Day unless that day falls in the next month in
which case that date will be the preceding day that is a Business Day.

1.3 Unless expressly provided for to the contrary, all references made in this
Agreement to a day are references to a calendar day.

1.4 Unless expressly provided for to the contrary, references to time in this
Agreement are to local time in Paris (France).

1.5 Unless expressly provided for to the contrary, all references made in this
Agreement to Receivables, Relevant Receivables, Eligible Receivables, Offered
Receivables or Purchased Receivables shall include a reference to the related
Ancillary Rights and Collateral Security.

1.6 Unless expressly provided for to the contrary, all references made in this
Agreement to Collections shall be construed as any and all Collections relating
to the Italian Seller.

2. PURCHASE AND SALE

2.1 Pursuant to the provisions of Law 52/91, the Italian Seller shall offer to
assign without recourse (pro soluto) to the Purchaser on each Offer Date all of
its title to and interest and rights in the Offered Receivables subject to and
in accordance with the terms and conditions of this Agreement.

2.2 Pursuant to the provisions of the Law 52/91 and subject to and in accordance
with the terms and conditions of this Agreement, the Purchaser shall accept to
purchase the Offered Receivables from the Italian Seller without recourse (pro
soluto) on the Initial Settlement Date and, thereafter, each Settlement Date,
provided that the conditions precedent set forth herein have been satisfied or
waived by the Purchaser.

3. OFFERS TO SELL

3.1 On the Initial Offer Date by no later than 2:00 p.m. (Paris time), the
Seller’s Agent (in the name and on behalf of the Italian Seller), by sending to
the Purchaser by fax and then by registered mail with return receipt, a duly
completed Initial Offer Letter with attached thereto an up-to-date Receivables
List (both the Initial Offer Letter and the Receivables List duly signed and
initialled on each page by the Seller’s Agent in the name and on behalf of the
Italian Seller), shall offer to sell and assign to the Purchaser in accordance
with the provisions of Law 52/91, absolutely and without recourse in case of
default by the relevant Debtor (pro soluto), pursuant to article 1267 of the
Italian Civil Code, all of the Italian Seller’s right, title, interest and
benefit, in and to (but excluding, for the avoidance of doubt, any of the
Italian Seller’s obligations under) all, but not less than all, unless otherwise
agreed in writing between the Parties, of the Relevant Receivables owing to it
which were existing on the Initial Assessment Date, as listed in the relevant
Receivables List, at a price, for each Offered Receivable, equal to the relevant
Purchase Price.

 

2



--------------------------------------------------------------------------------

3.2 On each Offer Date falling after the Initial Offer Date until, but
excluding, the Commitment Termination Date by no later than 2:00 p.m. (Paris
time), the Seller’s Agent (in the name and on behalf of the Italian Seller), by
sending to the Purchaser by fax and then by registered mail with return receipt,
a duly completed Offer Letter with attached thereto an up-to-date Receivables
List (both the Offer Letter and the Receivables List duly signed and initialled
on each page by the Seller’s Agent in the name and on behalf of the Italian
Seller, shall offer to sell and assign to the Purchaser in accordance with the
provisions of Law 52/91, absolutely and without recourse in case of default by
the relevant Debtor (pro soluto), pursuant to article 1267 of the Italian Civil
Code, all of its right, title, interest and benefit, in and to (but excluding,
for the avoidance of doubt, any of its obligations under) all, but not less than
all, unless otherwise agreed in writing between the Parties, of the Relevant
Receivables owing to it which were in existence as of the Assessment Date
immediately preceding such Offer Date, as listed in the relevant Receivables
List, at a price, for each Offered Receivable, equal to the relevant Purchase
Price.

3.3 Each such offer to sell Offered Receivables to the Purchaser in accordance
with the terms of Clauses 3.1 and 3.2 shall be referred to herein as an Offer to
Sell. Each Offer to Sell shall be irrevocable.

3.4 Each Offer Letter shall be substantially in the form of Schedule 4 or
Schedule 5, as the case may be.

3.5 In addition to the Initial Offer Letter and each subsequent Offer Letter
delivered pursuant to Clause 3.1 and Clause 3.2, the Seller’s Agent in the name
and on behalf of the Italian Seller shall, from and including the Closing Date
until the Agreement Expiry Date, send to the Purchaser on each Business Day a
computer file (or such other readable format which the Purchaser may notify to
the Seller’s Agent in writing from time to time) (the Daily Report) containing a
full list of the Relevant Receivables which were existing as of the immediately
preceding Business Day, showing in relation to each such Relevant Receivable,
the name and address and account number of the Debtor, the amount due, the Due
Date, the invoice number and the invoice date of such receivable (such
information being referred to herein as the Debtor and Receivable Data).

4. ACCEPTANCE

4.1 The Purchaser shall:

 

(a) on the Initial Settlement Date, subject to the Conditions Precedent set out
in Clauses 7.1 and 7.2 being satisfied, accept to purchase under the provisions
of Law 52/91, absolutely and without recourse in case of default by the relevant
Debtor (pro soluto), pursuant to article 1267 of the Italian Civil Code, all
Offered Receivables referred to in the Initial Offer Letter and in the
Receivables List by sending, by fax and then by registered mail with return
receipt, to the Seller’s Agent a duly signed (and initialled on each page)
Acceptance Letter, substantially in the form of Schedule 6; and

 

3



--------------------------------------------------------------------------------

(b) on each Settlement Date, subject to the Conditions Precedent set out in
Clauses 7.1 and 7.2 being satisfied, accept to purchase under the provisions of
Law 52/91, absolutely and without recourse in case of default by the relevant
Debtor (pro soluto), pursuant to article 1267 of the Italian Civil Code, all
Offered Receivables referred to in the Offer Letter and in the Receivables List
delivered on the Offer Date immediately preceding such Settlement Date by
sending, by fax and then by registered mail with return receipt, to the Seller’s
Agent a duly signed (and initialled on each page) Acceptance Letter,
substantially in the form of Schedule 7.

4.2 Each Acceptance Letter delivered to the Seller’s Agent pursuant to Clause
4.1 shall constitute an acceptance by the Purchaser to purchase from the Italian
Seller all of the Italian Seller’s title to, and rights and interest in, the
Offered Receivables listed in the relevant Receivables List attached to the
corresponding Initial Offer Letter or Offer Letter, as the case may be, pursuant
to the terms and conditions of this Agreement.

4.3 The Parties acknowledge and agree that before accepting to purchase any
Offered Receivable pursuant to Clauses 4.1 and 4.2, the Purchaser shall not be
required to make any independent investigation in relation to the Italian
Seller, the Offered Receivables, the Debtors, the Contracts or the compliance
with the Relevant Receivables Criteria or the Eligibility Criteria, as the case
may be, of any Offered Receivables, save to rely on the assumption that each of
the representations and warranties given by the Italian Seller herein is true
and accurate in all material respects when rendered or deemed to be repeated.

5. ROLE OF SELLER’S AGENT

5.1 Appointment of Seller’s Agent

The Italian Seller, hereby appoints the Seller’s Agent, to act as its lawful
representative and agent on its behalf, and the Seller’s Agent hereby accepts
such appointment with effect from the Closing Date, to act as its true and
lawful attorney (mandatario con rappresentanza) under Article 1723, second
paragraph, of the Italian Civil Code, and in its name and on its behalf to
deliver the Initial Offer Letter on the Initial Offer Date and any Offer Letter
on each Offer Date, on the Italian Seller’s behalf, to receive from or give to
the Purchaser any notices or documents pursuant to the WABCO Transaction
Documents, to receive Acceptance Letters in the Italian Seller’s name and on the
Italian Seller’s behalf and more generally to perform in the name and on behalf
of the Italian Seller all steps required in relation to the assignment of the
Offered Receivables to the Purchaser, to accept payment of Purchase Price for
such Offered Receivables and to make payments on its behalf, in each case in
accordance with the terms of this Agreement.

5.2 Authority of Seller’s Agent

The Italian Seller agrees that the Purchaser shall be entitled to assume without
further enquiry that any action taken by the Seller’s Agent in connection with
the Initial Offer Letter, any Offer Letter or the Offer to Sell contained
therein, receipt of each Acceptance Letter to purchase the Offered Receivables,
receipt of the Purchase Price,

 

4



--------------------------------------------------------------------------------

the making of payments or otherwise in connection with this Agreement, is duly
authorised and undertaken on behalf of the Italian Seller. In particular,
without limiting the foregoing and subject to Clause 6.2 below, each of the
Italian Seller and the Seller’s Agent hereby acknowledges and agrees that
payment, by way of set-off or otherwise, to the Seller’s Agent as agent and on
behalf of the Italian Seller of any amount by the Purchaser shall be effective
as a payment in respect of the Purchase Price of Offered Receivables to the
Italian Seller and shall irrevocably discharge all obligations and liabilities
of the Purchaser in connection therewith.

5.3 Change of Seller’s Agent

No change of the Seller’s Agent shall be effective as against the Purchaser
unless the credit committees of each Support Facility Provider have approved the
identity of the new Seller’s Agent and the Purchaser has given its prior written
consent to such change, such consent not to be unreasonably withheld.

6. PURCHASE PRICE, SET-OFF AND COMPLETION

6.1 Consideration

The consideration payable by the Purchaser to the Italian Seller in respect of
each Offered Receivable purchased by the Purchaser shall be the Purchase Price,
which shall be equal to the Face Amount of such Offered Receivable in euro.

6.2 Payment of Purchase Price

The Parties agree that the Purchaser shall pay the Purchase Price in respect of
any and all Offered Receivables which it has accepted to purchase and in respect
of which it has agreed to pay the Purchase Price under Clause 4.1 above by
paying such Purchase Price on the Initial Settlement Date or the relevant
Settlement Date, as the case may be, less any amount deducted by way of set-off
in accordance with Clause 6.3, by wire transfer to the Depositor’s Account. Such
payment of the Purchase Price to the Depositor’s Account shall discharge the
Purchaser’s obligation to pay the Purchase Price to the Italian Seller
hereunder.

6.3 The payment of the Purchase Price shall be made as follows:

 

(a) at least 0.5 per cent. of the Purchase Price (the Purchase Price Cash
Component) shall be paid by the Purchaser by wire transfer to the account
indicated to the Purchaser by the Seller’s Agent (the Depositor’s Account).
Should the total amount of the wire transfer through which the Purchase Price
Cash Component is paid be higher than the amount of Purchase Price Cash
Component (such total amount including the purchase price for receivables other
than the Offered Receivables originated by the Italian Seller), the specific
component of such total amount to be allocated to the Purchase Price Cash
Component shall be expressly indicated in the wire transfer;

 

(b) the remaining part, if any, of the Purchase Price (the Purchase Price
Set-Off Component) shall be paid by the Purchaser either as indicated under
letter (a) above or, as long as the Italian Seller and the Italian Servicer are
the same

 

5



--------------------------------------------------------------------------------

     entity, through the set-off of the Purchase Price Set-Off Component due by
the Purchaser to the Italian Seller against the Collections due by the Italian
Servicer to the Purchaser on the relevant Settlement Date.

6.4 Evidence of the Purchase Price

For the purpose of article 5 of the Law 52/91, upon receipt of payment of the
Purchase Price Cash Component in accordance with the foregoing provisions, the
Seller’s Agent shall, upon request by the Purchaser, provide the necessary
collaboration to the Purchaser in order for this latter to:

 

(a) receive from the Seller’s Agent (or the bank where the Depositor’s Account
is held) a standard bank statement (contabile bancaria) evidencing the Purchase
Price Cash Component which has been paid into the Seller’s Agent account as of
the date of such payment; and

 

(b) if so specified in the Purchaser’s request, obtain that the standard bank
statement (contabile bancaria) referred to under (a) above, bears a date certain
at law (data certa) by any means suitable, at the Seller’s Agent discretion, for
giving date certain at law (data certa) to it, being understood that all costs
for the relevant formalities shall be borne exclusively by the Seller’s Agent.

6.5 Set-Off

The Purchaser shall be entitled at all times to set off any amount owed at any
time by the Italian Seller to the Purchaser, against any amount due and payable
at any time by the Purchaser under this Agreement or any WABCO Transaction
Document to the Italian Seller.

6.6 Completion

Transfer of title to, and completion of the assignment of, an Offered Receivable
shall take place upon the Italian Seller’s receipt of the Initial Acceptance
Letter or each Acceptance Letter (as the case may be) in accordance with Clause
4.1 and the payment of the Purchase Price in accordance with Clause 6.2 above,
in respect of such Offered Receivable.

6.7 Completion Collections

The Italian Seller agrees that in the event that any amounts in connection with
an Offered Receivable are received from a Debtor at any time on or after the
Business Day on which such Offered Receivable is purchased by the Purchaser
pursuant to Clause 4.1 and Clause 6.2, such amounts will be for the account of
and forwarded to the Purchaser.

 

6



--------------------------------------------------------------------------------

7. CONDITIONS PRECEDENT

7.1 Initial Conditions Precedent

This Agreement shall come into effect subject to the following conditions
precedent having being satisfied or waived by the Purchaser in writing on or
prior to the Closing Date:

 

(a) The Italian Seller: Wabco Automotive Italia SRL, in its capacity as the
Italian Seller and the Italian Servicer having delivered the following, in form
and substance satisfactory to the Purchaser:

 

  (i) copies of the latest version of its constitutional documents (including
the by-laws and the articles of association) certified by a duly authorised
representative of the Italian Seller to be a true and up to date copy of the
original;

 

  (ii) officially certified up-to-date excerpts of the relevant Companies
Register (visura della Camera di Commercio di Torino) in respect of the Italian
Seller dated no earlier than 15 Business Days prior to the date hereof;

 

  (iii) a court certificate certifying that the Italian Seller is not subject to
any insolvency proceedings (certificato del competente Tribunale attestante la
non sottoposizione a procedure concorsuali del richiedente);

 

  (iv) copies of the resolutions of its board of directors authorising the entry
into, execution, delivery and performance of, and its obligations under, the
WABCO Transaction Documents to be entered into by the Italian Seller, certified
by a duly authorised representative to be a true copy as of the Closing Date,
which certificate shall state that the resolutions thereby certified have not
been amended, modified, revoked or rescinded;

 

  (v) satisfactory evidence (in the form of a notarised power of attorney
substantially similar to that one under Schedule 8 hereto) authorising the
Sellers’ Agent (acting through its authorised representative and/or attorney),
(i) to execute, amend and deliver, as the case may be, in the name and on behalf
of the Italian Seller, any certificate or other document to be executed, amended
and delivered, as the case may be pursuant to the WABCO Transaction Documents,
and (ii) to perform or accept the performance, in the name and on behalf of the
Italian Seller, of any activity provided for in the WABCO Transaction Documents
to be carried out or received by the Sellers’ Agent in the name and on behalf of
the Italian Seller, certified by a duly authorised representative. It is agreed
that, should the Sellers’ Agent (acting through its authorised representative
and/or attorney) delegate, from time to time, the powers to perform the
activities under (i) and (ii) above to its officers or other employees of the
Italian Seller or the Seller’s Agent, satisfactory evidence (in the form of a
notarised power of attorney) authorising, from time to time, such officers
and/or employees to perform the aforementioned activities shall be delivered to
the Purchaser by the Sellers’ Agent;

 

7



--------------------------------------------------------------------------------

  (vi) a certificate as to the incumbency and signature authority of the
officers or other employees of the Italian Seller authorised to sign the WABCO
Transaction Documents on behalf of the Italian Seller and any certificate or
other document to be delivered pursuant thereto, certified by a duly authorised
representative;

 

  (vii) a completed Solvency and Compliance Certificate in the form set out in
Schedule 2; and

 

  (viii) a legal opinion of Studio Carnelutti dated the Closing Date as to
matters of Italian law as to due incorporation and corporate capacity of the
Italian Seller, authorisation and due execution of the WABCO Transaction
Documents to which each is a party, and other customary matters;

 

(b) due execution and delivery of each of the Transaction Documents by the
respective parties thereto, and all documentation to be delivered therewith and
fulfilment of all conditions precedent therein;

 

(c) the delivery of a legal opinion of Freshfields Bruckhaus Deringer LLP dated
the Closing Date as to matters of Italian law as to the sale of the Offered
Receivables, the enforceability of the WABCO Transaction Documents governed by
Italian law and other relevant matters; and

 

(d) the Rating Agencies have confirmed that the funding provided by Antalis S.A.
in respect of the acquisition of Purchased Receivables by the Purchaser shall
not entail the downgrading of the rating of the billets de trésorerie or Euro
commercial papers assigned by Moody’s and Standard & Poor’s below P-1 or A-1
respectively or the putting on credit watch with negative implication of this
rating.

7.2 Conditions Precedent prior to any purchase of Offered Receivables

Each event listed below shall constitute a condition precedent to a purchase of
any Offered Receivable pursuant to Clause 3 and 4:

 

(a) on the applicable Offer Date and on the immediately following Settlement
Date:

 

  (i) the representations and warranties in Clause 13.3 are correct and will be
correct immediately following the payment of the Purchase Price in respect of
such Offered Receivable;

 

  (ii) the German Seller or the German Servicer not being in breach of its
obligations under the German Receivables Purchase and Servicing Agreement;

 

  (iii) the French Seller or the French Servicer not being in breach of its
obligations under the French Receivables Purchase and Servicing Agreement;

 

8



--------------------------------------------------------------------------------

  (iv) the Italian Seller or the Italian Servicer not being in breach of its
obligations under the Italian Receivables Purchase and Servicing Agreement;

 

  (v) the Seller’s Agent not being in breach of its obligations under this
Agreement, the French Receivables Purchase and Servicing Agreement or the German
Receivables Purchase and Servicing Agreement;

 

  (vi) the Insurance Servicer not being in breach of its obligations under the
Insurance Servicing Agreement; and

 

  (vii) no Early Amortisation Event having occurred which has not been waived,

 

(b) the Purchaser’s obligation to pay the relevant Purchase Price and the terms
of the relevant Offer Letter do not violate any applicable law or regulation in
force;

 

(c) the Purchaser’s obligation to pay the relevant Purchase Price will not
result in the Bank’s Funding exceeding the Maximum Amount of the Bank’s Funding;

 

(d) the Settlement Date referred to in the relevant Offer Letter does not fall
after the Commitment Termination Date;

 

(e) the Depositor is not in breach of its obligations under the Subordinated and
Additional Deposits and Payments Agreement; and

 

(f) on or prior to the relevant Offer Date the Italian Seller has delivered a
letter in the form set out in Schedule 9 (Form of Italian Seller’s Payment
Instruction Letter) to each Debtor of Offered Receivables offered for sale on
such Offer Date, in which each such Debtor is instructed to pay all Relevant
Receivables owing or that may become owing by it to the Italian Purchaser
Collection Account.

7.3 Each condition precedent listed in Clauses 7.1 and 7.2 shall be referred to
herein as a Condition Precedent.

8. APPOINTMENT OF THE ITALIAN SERVICER

8.1 Appointment by the Purchaser

The Purchaser hereby appoints the Italian Servicer as its lawful agent
(mandatario con rappresentanza) pursuant to Article 1704 of the Italian Civil
Code to act in the name and on behalf of the Purchaser in connection with the
administration, collection and servicing of the Purchased Receivables originated
by the Italian Servicer in its capacity as Italian Seller, in accordance with
the terms of this Agreement and in particular to, with effect from the Closing
Date until the Agreement Expiry Date on its behalf:

 

(a) perform the servicing of the Receivables on behalf of the Purchaser (but
excluding, for the avoidance of doubt, accepting any Offered Receivables on
behalf of the Purchaser);

 

9



--------------------------------------------------------------------------------

(b) provide administration and reporting services in relation to the Purchased
Receivables, the Ancillary Rights and the Collateral Security (if any), and the
Collections in respect thereof;

 

(c) perform those other functions, duties and obligations as are set out in
Clause 13.4 (oo) below or as are more particularly described herein,

in all such cases as provided for under this Agreement and the other WABCO
Transaction Documents.

8.2 Acceptance of Appointment

The Italian Servicer hereby accepts the appointment pursuant to Clause 8.1 on
the terms and subject to the conditions of this Agreement.

8.3 Authority of the Italian Servicer

During the continuance of its appointment hereunder, the Italian Servicer shall,
on the terms and subject to the conditions of this Agreement, have the full
power, authority and right to do or cause to be done any and all things which it
reasonably considers necessary, desirable, convenient or incidental to the
performance of the functions, duties and obligation delegated to it hereunder.

8.4 Administration of Purchased Receivables and Collections

From, and including, the Closing Date until the Agreement Expiry Date, the
Italian Servicer shall:

 

(a) unless otherwise directed by the Purchaser:

 

  (i) use all reasonable efforts to ensure that any and all amounts payable by
the Debtors of Purchased Receivables, or any of them, in respect of any Invoices
or Contracts related to such Purchased Receivables (and the Ancillary Rights and
Collateral Security) shall be paid directly to the Italian Purchaser Collection
Account;

 

  (ii) if, notwithstanding Clause 8.4(a)(i) above, any Collections are received
by the Italian Seller, the Italian Servicer or the Seller’s Agent in respect of
the relevant Purchased Receivables (and the Ancillary Rights and Collateral
Security), transfer, or procure that the Seller’s Agent transfers, any and all
such amounts to the Italian Purchaser Collection Account, immediately upon
request of the Purchaser or, in the absence of such a request, on the
immediately following Settlement Date; and

 

10



--------------------------------------------------------------------------------

  (iii) take any other action as requested by the Purchaser to cause any and all
Collections to be received directly by the Purchaser only and not by the Italian
Seller.

 

(b) implement and maintain any administrative or operating procedures (including
a procedure required in order to recreate records in the event of their
destruction);

 

(c) keep and maintain all documents, books, records and other information
reasonably required for the collection of all Purchased Receivables (including
any records as required for the identification of a new Purchased Receivable on
each Settlement Date and as required for the daily identification of all
Collections of and adjustments to each outstanding Purchased Receivable);

 

(d) devote all due care to the performance of its function, duties and
obligations and the exercise of its discretions under this Agreement in respect
of the Purchased Receivables;

 

(e) take or cause to be taken all such actions as may be necessary or advisable
to collect each Purchased Receivable and its Ancillary Rights and Collateral
Security (if any), with care and diligence and to the same standard as it would
apply if such Purchased Receivable and its Ancillary Rights and Collateral
Security (if any) were owned by it, but at least to the standard a reasonable
businessman would apply; and

 

(f) take or cause to be taken all necessary action, at its own expense, to
recover all amounts due in respect of each Purchased Receivable (and its
Ancillary Rights and Collateral Security) from each corresponding Debtor in
accordance with its General Policies and Procedures Manual, including (without
limitation) commencing and prosecuting legal proceedings or (if the Contract
requires) arbitration procedure against the corresponding Debtor and enforcing
any judgment or award obtained to the extent permissible or necessary under any
applicable law, in each case in a timely fashion and with care and diligence and
to the same standard it would apply if such Purchased Receivable and its
Ancillary Rights and Collateral Security (if any) were owned by it, but at least
to the standard a reasonable businessman would apply.

8.5 Any Collections received (notwithstanding sub-paragraph 8.4(a)(i) above) by
the Italian Seller, the Italian Servicer or the Seller’s Agent shall, pending
their application to the Italian Purchaser Collection Account, be held by the
Italian Seller, the Italian Servicer and the Seller’s Agent for, and at the
direction of, the Purchaser.

8.6 Appointment of Sub-servicer

The Italian Servicer may not without the prior written consent of the Purchaser,
such consent not to be unreasonably withheld, appoint any person as its
sub-agent, sub-contractor or representative to carry out all or any material
part of the services to be provided by it under this Agreement.

 

11



--------------------------------------------------------------------------------

8.7 Liability of the Italian Servicer

Any appointment as referred to in Clause 8.6 above shall not in any way relieve
the Italian Servicer from its obligations under this Agreement, for which it
shall continue to be liable as if no such appointment had been made and any
failure by a sub-servicer to perform the services expressed to be performed by
the Italian Servicer hereunder shall be treated as a breach of this Agreement by
the Italian Servicer.

8.8 No Liability to Sub-Servicer

The Purchaser shall not have any liability to a sub-servicer or any other person
appointed pursuant to Clause 8.6 above whatsoever in respect of any cost, claim,
charge, loss, liability, damage or expense suffered or incurred whatsoever by a
sub-servicer or any such person in connection with this Agreement.

8.9 Exclusion of Liability

The Italian Servicer shall have no liability for the obligations of any Debtor
and nothing in this Agreement or any other agreement or document executed
pursuant to or in connection with the WABCO Transaction Documents shall
constitute a guarantee, or similar obligation, by the Italian Servicer (in its
capacity as servicer) of the performance by any Debtor owing any payment
obligation in respect of a Purchased Receivable.

8.10 Fees of the Servicer

The Purchaser shall pay to the Italian Servicer, or to the Seller’s Agent on its
behalf, on the last Settlement Date of each calendar year, a fee in respect of
the activities under Clauses 8.4 and 8.5 above, in an amount equal to 0.01% of
the aggregate amount of the Purchased Receivables that have been sold by the
Italian Seller to the Purchaser on or prior to such Settlement Date and which
are then outstanding, as calculated on the Calculation Date immediately
preceding such Settlement Date.

9. TERMINATION OF THE SERVICING MANDATE

9.1 Termination by the Purchaser

The Purchaser may at any time by notice in writing to the Italian Seller
terminate the appointment of the Italian Servicer in respect of the functions,
duties and obligations carried out by the Italian Servicer on behalf of the
Purchaser under this Agreement with effect from the date (not earlier than the
date of the notice) specified in the notice. Upon any such termination of the
Italian Servicer’s appointment, the appointment of any sub-servicer will
immediately be terminated and Clause 8.8 shall apply.

9.2 Redelivery of Records

Upon termination of the appointment of the Italian Servicer, the Italian
Servicer shall immediately deliver or make available to (and in the meantime
shall hold as fiduciary agent of) the Purchaser or as the Purchaser may direct,
all Records relating to the Purchased Receivables and all Contracts, records,
books of account, papers, registers, computer tapes and discs and any duplicates
thereof, statements, correspondence and

 

12



--------------------------------------------------------------------------------

documents in its possession or under its control relating to the affairs of the
Purchaser or belonging to the Purchaser, any moneys then held by the Italian
Servicer on behalf of the Purchaser and any other assets of the Purchaser and
shall take such further action as the Purchaser may reasonably direct.

9.3 Survival of Rights and Obligations

With effect from the date of termination of this Agreement, the rights and
obligations of the Italian Servicer under this Agreement shall cease, all
authority and power of the Italian Servicer under this Agreement shall be
terminated and shall be of no further effect and the Italian Servicer shall no
longer hold itself out in any way as the agent of the Purchaser, but such
termination shall be without prejudice to (a) any liabilities of the Italian
Servicer to the Purchaser incurred before the date of termination, and (b) any
liabilities of the Purchaser incurred to the Italian Servicer before the date of
termination.

10. PURCHASER’S NOTICES TO DEBTORS

10.1 At any time the Purchaser may serve a notice in the form of Schedule 10
(Form of Notice of Transfer and Payment Instruction to Debtors) in accordance
with any means deemed appropriate by the Purchaser on any Debtor relating to a
Purchased Receivable, and copied to the Italian Seller, for the purposes of
(i) notifying the Debtor of the Purchaser’s title and ownership in the Purchased
Receivables, and/or (ii) instructing each relevant Debtor to direct all future
payments in connection with the Purchased Receivable to such account as the
Purchaser may deem necessary or desirable.

10.2 The Italian Seller hereby irrevocably appoints the Purchaser, which
accepts, as its true and lawful attorney (mandatario con rappresentanza) under
Article 1723, second paragraph, of the Italian Civil Code, in its name and on
its behalf to sign each notice to be delivered to a Debtor pursuant to Clause
10.1 above.

11. DEEMED COLLECTIONS AND DILUTIONS

11.1 Deemed Collections

If, at any time on or after a Transfer Date in respect of a Purchased
Receivable:

 

(a) the completion of the transfer of the Offered Receivables as contemplated in
Clause 6.6 above ceases to result in a perfect transfer of the Purchased
Receivables concerned and all Ancillary Rights and Collateral Security related
thereto; or

 

(b) any of the representations and warranties set out in Clause 13.3 in respect
of a Purchased Receivable proves to have been incorrect when made and remains
incorrect; or

 

(c) such Purchased Receivable was not a Relevant Receivable at the time it was
sold or, if identified as an Eligible Receivable at the time it was sold, proves
not to have been an Eligible Receivable at such time; or

 

13



--------------------------------------------------------------------------------

(d) any judicial or arbitration proceedings are commenced by a Debtor against
the Italian Seller in connection with the sale of the goods related to any
Purchased Receivable, or the delivery or failure to deliver such goods, or the
performance or the failure to perform by the Italian Seller of any of its
obligations to that Debtor in relation to the existence and/or the amount of a
Purchased Receivable or a Purchased Receivable becomes irrecoverable by reason
of the breach by the Italian Seller of the relevant Contract; or

 

(e) any conflict, claim or dispute arises resulting from the issue, remittance,
delivery or endorsement of a negotiable instrument or promissory note
(excluding, for the avoidance of doubt, a conflict, claim or dispute in relation
to the Contract to which such instrument or promissory note relates) and/or the
notification by the Purchaser to a Debtor of a negotiable instrument or
promissory note or the acceptance by a Debtor of a negotiable instrument or
promissory note presented by the Purchaser;

 

(f) a Purchased Receivable does not exist and/or has been cancelled, in whole or
in part;

 

(g) a claim for reduction of value added tax (VAT) validly exist;

 

(h) any Contract which gives rise to a Purchased Receivable is cancelled or
terminated and the relevant goods have been billed but remained to be delivered
by the Italian Seller on the termination date of such Contract; or

 

(i) any exchange fees or any bank charges or other expenses are charged by a
bank in connection with a payment made in relation to a Purchased Receivable,

provided, for the avoidance of doubt, each of the above events giving rise to a
Deemed Collection does not arise as a consequence of the failure by any Debtor
to pay in whole or in part any of the amounts owed by it under the relevant
Purchased Receivable solely as a result of the insolvency of such Debtor after
the relevant Transfer Date (each affected Purchased Receivable, a Non-Conforming
Receivable), then the Italian Seller shall, (i) on the next Settlement Date
after having become aware of such Non-Conforming Receivable or (ii) immediately
upon request of the Purchaser (whichever is earlier), in respect of each
Non-Conforming Receivable (except in the case where such circumstance is of the
type described or otherwise envisaged in Clause 11.2(a) or 11.2(b)), pay to the
Purchaser out of its own resources, (i) except in the case of Clause 11.1(g) or
Clause 11.1(i) above an amount equal to the Purchase Price paid by the Purchaser
to the Italian Seller in respect of such Non-Conforming Receivable, less any
Collections previously received by the Purchaser in respect of such
Non-Conforming Receivable and (ii) in the case of Clause 11.1(g) or Clause
11.1(i) above, an amount equal to the claim for reduction of value added tax, or
the amount of such fees, charges or other expenses.

 

14



--------------------------------------------------------------------------------

11.2 Dilutions

If at any time:

 

(a) there becomes available or arises any set-off, counterclaim, defence or
deduction in respect of a Purchased Receivable or any other Receivable owing to
the Italian Seller by a Debtor; or

 

(b) any Dilution occurs in relation to a Contract or an Invoice under which a
Purchased Receivable or any other Receivable owing to the Italian Seller by a
Debtor, arises or in relation to any other transaction between the Italian
Seller and the relevant Debtor with respect to a Purchased Receivable or any
other Receivable owing to the Italian Seller by a Debtor,

(provided, for the avoidance of doubt, that none of the above events occurs
solely as a result of the insolvency of the concerned Debtor after the relevant
Transfer Date), then the Italian Seller shall, (i) on the next Settlement Date
after having become aware of such the circumstances set out under (a) and
(b) above or (ii) immediately upon request of the Purchaser (whichever is
earlier), pay to the Purchaser out of its own resources an amount equal to the
amount of such set-off, counterclaim, defence, deduction or Dilution.

11.3 Payment of any amount pursuant to Clauses 11.1 or 11.2 shall be treated as
Deemed Collections.

12. OPTION TO REPURCHASE

12.1 The Italian Seller shall have the right but not the obligation, to request
to repurchase without recourse (pro soluto) from the Purchaser one or more
Purchased Receivables (excluding for the avoidance of doubt any Purchased
Receivable which the Purchaser has already transferred to third parties or which
has already been cashed in full and which request the Purchaser may decline) by
delivering to the Purchaser a written request (the Repurchase Request) in the
form set out in Schedule 3.

12.2 On the Settlement Date immediately following delivery of such Repurchase
Request, or, if such Settlement Date falls less than five (5) Business Days
after the delivery of the Repurchase Request, on the Settlement Date thereafter,
provided that the Purchaser has countersigned and delivered to the Italian
Seller such Repurchase Request specifying the Purchased Receivables which the
Purchaser has agreed to retransfer without recourse (pro soluto) to the Italian
Seller, and that any conditions precedent to such repurchase stipulated by the
Purchaser have been satisfied, the Italian Seller shall pay to the Purchaser the
proposed purchase price of the Purchased Receivables identified in the
Repurchase Request less any Collections previously received in respect of such
Purchased Receivables by the Purchaser (the Repurchase Amount).

12.3 Notwithstanding any provision to the contrary in this Agreement, if the
Repurchase Amount corresponding to the Purchased Receivables relating to any
Repurchase Request is not paid in full by the Italian Seller on the
corresponding Settlement Date, any retransfer of such Purchased Receivables
shall be deemed automatically terminated (risolto), pursuant to and for all
effect of article 1353 of the Italian Civil Code. Any such partial payment shall
be either returned to the Italian Seller or applied by way of set-off against
any payment obligation of the Purchaser toward the Italian Seller or Italian
Servicer.

 

15



--------------------------------------------------------------------------------

13. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS OF THE ITALIAN SELLER AND THE
ITALIAN SERVICER

13.1 Each of the Italian Seller and the Italian Servicer in such capacity hereby
represents and warrants to the Purchaser as of the date hereof, and shall be
deemed to represent and warrant to the Purchaser on each day until the Agreement
Expiry Date, that:

 

(a) Status: it is a corporation duly incorporated under the laws of Italy, is
not Insolvent and no steps have been taken by or (as the case may be) towards it
with a view to commencing Insolvency Proceedings;

 

(b) COMI: its centre of main interests for the purposes of the Council
Regulation (EC) No. 1346/2000 on insolvency proceedings is based in Italy and
that it has no establishments outside Italy;

 

(c) Powers and Authorisations: the execution, delivery and performance by it of
this Agreement and the transactions contemplated hereby are within its corporate
powers, have been duly authorised by all necessary corporate action, require no
action by or in respect of, or filing, recording or enrolling with, any
governmental body, agency, court official or other authority, and do not
contravene, or constitute a default under, any provision of applicable law or
regulation, by-laws or other constituting document of the Italian Seller or the
Italian Servicer as amended from time to time or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Italian Seller or
the Italian Servicer or result in the creation or imposition of any Security
Interest on the assets of the Italian Seller (other than in favour of the
Purchaser pursuant to this Agreement);

 

(d) Legal Validity: this Agreement and each other WABCO Transaction Document to
which it is a party when executed by it will constitute its legal, valid and
binding obligations enforceable against it in accordance with its terms;

 

(e) Information: all information furnished by it to the Purchaser for the
purposes of or in connection with this Agreement or any transaction contemplated
hereby is, and all such information hereafter furnished by the Italian Seller to
the Purchaser will be, true and accurate in every material respect, on the date
that such information is stated or certified and does not omit to state any fact
necessary to make the statements contained therein not misleading, and it is not
aware of any fact, information or circumstance the omission of which from such
information or reports would affect an assessment of the rights being acquired
in relation to any Relevant Receivables, the enforceability or collectability of
the Purchased Receivables or the transactions and arrangements contemplated by
this Agreement and each other WABCO Transaction Document to which it is a party;

 

(f) Pari Passu Ranking: its obligations under this Agreement and each other
WABCO Transaction Document to which it is a party are and will at all times be
direct, unconditional and general obligations which rank equally with all its

 

16



--------------------------------------------------------------------------------

other unsecured obligations and liabilities, present or future, actual or
contingent, save for unsecured obligations and liabilities accorded preference
over its other unsecured obligations and liabilities pursuant to any mandatory
provision of the laws of Italy;

 

(g) No Default: to the best of its knowledge, no event has occurred which
constitutes, or which with the giving of notice and/or the lapse of time and/or
a relevant determination would constitute, a contravention of, or default under,
any such law, statute, decree, rule, regulation, order, judgment, injunction,
decree, resolution, determination or award or any agreement, document or
instrument by which it or any of its assets is bound or affected, in each case
which could adversely affect its ability to observe or perform its obligations
under or in connection with this Agreement and each other WABCO Transaction
Document to which it is a party or which, in the reasonable determination of the
Purchaser, could adversely affect the interests of the Purchaser in connection
with transactions contemplated by this Agreement or any other WABCO Transaction
Document;

 

(h) Taxes on Payments: all amounts payable by the Italian Seller, the Italian
Servicer or the Seller’s Agent under the WABCO Transaction Documents may be made
free and clear of and without deduction for or on account of any Tax (other than
any applicable notarial fees);

 

(i) Accounts: its, and the Parent’s, most recently delivered audited financial
statements or consolidated financial statements, as the case may be, (including
the income statement and balance sheet) have been prepared on a basis
consistently applied in accordance with accounting principles and practices
generally accepted in its jurisdiction of incorporation and give a true and fair
view of its results for the relevant period and the state of its financial
condition and affairs at their date;

 

(j) No Material Adverse Change: since its most recent audited financial
statements, there has been no change in its business or operations which could
have a Material Adverse Effect, excluding any event or condition disclosed in
writing to the Purchaser prior to the date of this Agreement or described in the
most recent Form 10-Q filed with the SEC prior to the date of this Agreement;

 

(k) No Early Amortisation Event: no Early Amortisation Event or Potential Early
Amortisation Event has occurred;

 

(l) No Litigation: to the best of its knowledge, no litigation to which it is a
party or which any third party has brought against it in any court, arbitral,
tribunal or public or administrative body or otherwise and which, if adversely
determined could have a Material Adverse Effect or which, in the reasonable
determination of the Purchaser, could adversely affect the interests of the
Purchaser in connection with the transactions contemplated by this Agreement or
any other WABCO Transaction Document, exists or, to the best of its knowledge,
is threatened to exist at the present time, other than the European Commission
Investigation as disclosed in the most recent Form 10-Q filed by the Parent with
the Securities and Exchange Commission prior to the date of this Agreement;

 

17



--------------------------------------------------------------------------------

(m) Business: the documents which contain or establish its constitution include
provisions which give it power and authority, and all necessary corporate
authority has been obtained and action has been taken, for it to own its assets,
carry on its business and operations as they are now being conducted;

 

(n) Licences: it has all necessary licences for carrying on the enforcement,
collection and origination of the Receivables and the performance of its
obligations under this Agreement and each other WABCO Transaction Document to
which it is a party;

 

(o) General Policies and Procedures Manual: its General Policies and Procedures
Manual represents in all respects an accurate summary of the credit and
collection policies employed by it;

 

(p) Ownership: its Parent owns and controls (whether directly or indirectly)
100% of the issued and paid up share capital and voting rights of the Italian
Seller and the Italian Servicer;

 

(q) Immunity: The execution by it of each of the WABCO Transaction Documents to
which it is party constitutes, and its exercise of its rights and performance of
its obligations under each such WABCO Transaction Document will constitute,
private and commercial acts done and performed for private and commercial
purposes;

 

(r) Submission to Jurisdiction: it will not be entitled to claim immunity from
suit, execution, attachment or other legal process in any proceedings taken in
the jurisdiction of its incorporation in relation to any WABCO Transaction
Document;

 

(s) Compliance with Laws: it carries on its business in accordance with all
applicable laws and regulations where failure to do so might have a Material
Adverse Effect;

 

(t) Taxes: All required returns have been delivered by it or on its behalf to
the relevant taxation authorities and it is not in default in the payment of any
Taxes (save for Taxes contested in good faith), and no claim is being asserted
with respect to any Taxes;

 

(u) Jurisdiction/governing law: its irrevocable submission under the Master
Definitions Agreement to the jurisdiction of the courts of France, its agreement
that this Agreement is governed by the laws of Italy; and its agreement not to
claim any immunity to which it or its assets may be entitled, are legal, valid
and binding under the laws of the jurisdiction of its incorporation; and

 

(v) Recognition of Foreign Judgment: any judgment obtained in The Netherlands or
Belgium in legal proceedings based on or in connection with

 

18



--------------------------------------------------------------------------------

the WABCO Transaction Documents will be recognised and enforced by the courts of
the jurisdiction of its incorporation without re-examination or re-litigation of
the matter thereby adjudicated.

13.2 Representations and Warranties of the Seller’s Agent

The Seller’s Agent hereby represents and warrants to the Purchaser as of the
date hereof, and shall be deemed to be repeated to the Purchaser on the Initial
Offer Date and on each Offer Date thereafter, in the terms of its
representations and warranties under Clauses 13.1(a) through 13.1(v) above, but
excluding Clause 13.1(o) , as if such representations and warranties were set
out in this Clause 13.2 in their entirety, except that any references therein to
the “Italian Seller” or the “Italian Servicer” shall be construed as references
to the “Seller’s Agent” and any reference to “Italy” under Clauses 13.1(a),
13.1(b) and 13.1(f) shall be construed as references to Belgium for the purpose
of this Clause 13.2.

13.3 Representations and Warranties relating to the Receivables

The Italian Seller hereby represents and warrants to the Purchaser as of the
date hereof, and shall be deemed to represent and warrant to the Purchaser on
the Initial Offer Date and on each day until the Agreement Expiry Date, that:

 

(a) Relevant Receivables: Each Offered Receivable exists and has been originated
by the Italian Seller in its own name and for its own account and is a Relevant
Receivable and an Eligible Receivable;

 

(b) No Attachment: none of the Offered Receivables are or have been the subject
of any prior transfer or assignment, subrogation, delegation, attachment or
seizure whatsoever (whether in whole or in part), nor of any security interest,
lien or encumbrance whatsoever and there exists no impediment to its assignment
or transfer in accordance with the WABCO Transaction Documents;

 

(c) Accuracy of Information: the information provided in respect of each Offered
Receivable in the Offer Letter, the Receivables List, the Daily Report and any
related magnetic or electronic support is complete and accurate;

 

(d) Good Title: the Italian Seller holds, and has at all times held since the
time of origination, full and unencumbered title to, and is and has been at all
times since the time of origination the sole and unencumbered owner of, each
Offered Receivable and none of the Offered Receivables have been assigned or
sold by the Italian Seller to any person other than the Purchaser.

 

(e) Validity of Assignment:

 

  (i) the Offered Receivables are obligations which can be transferred by way of
sale and assignment, such transfer is not subject to any contractual or legal
restrictions, including, for the avoidance of doubt, any applicable data
protection laws; and

 

19



--------------------------------------------------------------------------------

  (ii) on completion of the sale of each Offered Receivable in accordance with
this Agreement, the Purchaser will obtain full title to and ownership of such
Offered Receivable free of any Security Interest (including, for the avoidance
of doubt, any retention of title claims) and such Offered Receivable will not be
available to the creditors of the Italian Seller in the event of its insolvency;

 

(f) Applicable Terms and Conditions: each Offered Receivable is either subject
to the Italian Seller’s terms and conditions of sale set out in Schedule 1 Part
A or, in the case of Offered Receivables owing by those Debtors identified in
Schedule 1 Part B, to the terms and conditions set out in Schedule 1 Part B as
may be amended from time to time (the Applicable Terms and Conditions);

 

(g) Validity of Terms and Conditions: the terms governing each Offered
Receivable are set out exclusively in the Applicable Terms and Conditions and
the Applicable Terms and Conditions are legal, valid and binding and their
provisions contain retention of title clauses;

 

(h) Enforceability: each Offered Receivable constitutes legal, valid and binding
obligations of the relevant Debtor and such obligations are enforceable in
accordance with their respective terms;

 

(i) No Termination or Defence: the Contract under which an Offered Receivable
arises is not and will not be subject to any right of rescission, set-off,
counterclaim, deduction or withholding whatsoever or subject to any valid
Security Interest or claim of any nature in favour of any other person or other
defence;

 

(j) General Policies and Procedures Manual:

 

  (i) it has complied in all material respects with the Italian Seller’s General
Policies and Procedures Manual (in force at such time) in entering into the
Contract under which the relevant Offered Receivable arises and in relation to
the administration of each such Offered Receivable to the date on which it is
purchased hereunder (which criteria have been consistently applied in the
management of the business of the Italian Seller);

 

  (ii) the terms of the relevant Contract and the related Invoice require, and
it has taken all reasonable steps to require, that each relevant Debtor makes
payment of each relevant Offered Receivable to the Italian Purchaser Collection
Account; and

 

  (iii) all of the Italian Seller’s operations, records and systems relating to
the Offered Receivables and the Purchased Receivables are maintained at the
registered address of the Italian Seller, and are up-to-date and conform with
applicable laws;

 

(k) Obligations of the Purchaser: the Purchaser shall not have any obligation or
liability in connection with any Purchased Receivable or the corresponding

 

20



--------------------------------------------------------------------------------

Contract and it cannot be required to perform any of the obligations whatsoever
(including, but not limited to, any obligation of reimbursement in favour of the
relevant Debtor) of the Italian Seller (or one of its agents) under the terms of
the said Contract;

13.4 The Italian Seller’s and the Italian Servicer’s Undertakings

Each of the Italian Seller and the Italian Servicer hereby agrees and undertakes
for the benefit of the Purchaser until the Agreement Expiry Date:

 

(a) Provision of Financial Statements: that it shall until the Agreement Expiry
Date deliver to the Purchaser as soon as the same become available, but in any
event within 180 days after the end of each financial year, its most recently
audited consolidated financial statements or non-consolidated financial
statements, as the case may be, (including balance sheet, profit and loss and
cash flow statements) and in each case the related auditor’s reports as are
periodically published;

 

(b) Litigation, arbitration and administrative proceedings: that it shall until
the Agreement Expiry Date deliver to the Purchaser promptly upon becoming aware
of them, details of any litigation, arbitration or administrative proceedings
which are current, threatened or pending, and which, if adversely determined,
might have a Material Adverse Effect, provided that no such disclosure shall be
required in respect of the European Commission Investigation unless the Parent
fails to comply with its disclosure obligations in respect thereof pursuant to
the Guarantee and Subordination Agreement;

 

(c) Solvency Certificate: that it shall (i) on the Closing Date and (ii) on a
half-yearly basis until the Agreement Expiry Date, deliver to the Purchaser an
executed copy of a Solvency and Compliance Certificate in the form set out in
Schedule 2 and dated the date of delivery;

 

(d) Compliance: that it shall comply in all respects with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which,
to the best of its knowledge, it may be subject;

 

(e) Provision of Information: that it shall provide to the Purchaser any
information, documents, records or reports relevant to an Offered Receivable,
any Debtor, any Purchased Receivable, the Italian Seller, the Italian Servicer
or the financial condition of any of them to which the Purchaser is reasonably
and properly entitled under this Agreement;

 

(f) Provision of Invoices: that it shall, upon request, provide to the Purchaser
a copy of the invoices relating to the Purchased Receivables sold;

 

(g) Changes to General Policies and Procedures and Other Information: that it
shall:

 

  (i) notify the Purchaser of any material change to its General Policies and
Procedures Manual at least 30 days prior to implementation or within such other
timeframe as may be agreed between the Purchaser and the Italian Seller;

 

21



--------------------------------------------------------------------------------

  (ii) not make any material change to its General Policies and Procedures
Manual without the prior written consent of the Purchaser if the proposed change
or amendment would be reasonably likely to adversely affect the collectability
of the Purchased Receivables or decrease the credit quality of any newly created
Purchased Receivables; and

 

  (iii) provide the Purchaser such other information (including non-financial
information) as the Purchaser may from time to time reasonably request;

 

(h) Records: that it shall keep and maintain Records to the order of the
Purchaser on a Receivable by Receivable basis. The Italian Seller shall give the
Purchaser prior written notice of any material change to its administrative and
operating procedures in relation to the keeping and maintaining of Records.
These records and systems shall include a capability which is acceptable to the
Purchaser to recreate Records and data in respect of the Purchased Receivables
in the event of their loss, damage or destruction. The information and records
shall be adequate to permit the identification of each Purchased Receivable, and
the daily identification of all Collections in respect of, and any losses in
relation to, each Purchased Receivable;

 

(i) Perform Contracts: that it shall, at its expense, in a timely and
commercially reasonable manner, fully perform and comply with all provisions,
covenants and other undertakings required to be observed by it under each
Contract relating to the Purchased Receivables;

 

(j) Compliance with General Policies and Procedures Manual: that it shall comply
with the applicable General Policies and Procedures Manual with regard to all
Purchased Receivables, any Collateral Security and the related Contract;

 

(k) No Other Assignment: that it shall not sell, assign or otherwise dispose of,
create or suffer to exist any Security Interest upon or with respect to any
goods the subject of any Purchased Receivable, any Purchased Receivables, or
related Contract, Ancillary Rights or Collateral Security, or assign any right
to receive income in respect thereof or attempt, purport or agree to do any of
the foregoing;

 

(l) No waiver, etc.: that it shall not in any way extend, amend or otherwise
modify the payment or any other material terms of any Purchased Receivable or of
any Contract related thereto except in its capacity as Italian Servicer and in
that case only with the prior written consent of the Purchaser;

 

22



--------------------------------------------------------------------------------

(m) Credit Insurance Policies: that it shall:

 

  (i) materially maintain its credit insurance policies as currently in force
and subscribe and maintain such other credit insurance policies as may be
imposed by law or which is customary or commercially reasonable in the Italian
Seller’s business, and to comply with its contractual obligations under those
credit insurance policies;

 

  (ii) inform the Purchaser prior to the expiry, or proposed modification of the
terms, of the Insurance Policy (as defined in the Insurance Servicing Agreement)
and any other credit insurance policy to which it is party or from which it
benefits; and

 

  (iii) not amend the terms of the Insurance Policy without the prior written
consent of the Purchaser, such consent not to be unreasonably withheld;

 

(n) Assist Auditors: that it shall assist the Purchaser’s auditors and provide
to them such information in relation to the Purchased Receivables, Collections
and other matters in relation to this Agreement as they may reasonably request;

 

(o) No Representation: that it shall not represent or purport to represent the
Purchaser in Italy;

 

(p) No Conclusion of Contracts: that it shall not conclude contracts in the name
of or on behalf of the Purchaser on a permanent basis;

 

(q) No Solicitation: that it shall not solicit or act as agent for the Purchaser
to solicit contracts or business for the Purchaser;

 

(r) Tax Information: that it shall provide towards the Tax Administration, upon
request, true and correct information regarding the conduct of its business
being in accordance with (n) to (q) above and all further information as to the
non-existence of any place of effective management of the Purchaser in Italy;

 

(s) Italian Data Protection Code: that it shall fully co-operate with the
Purchaser in order to ensure that all the procedures and formalities from time
to time necessary in relation to the transfer and processing of all the data and
information concerning the Debtors and the Purchased Receivables are made in
order to comply with any applicable data protection laws and regulations,
including but not limited to, the provisions of legislative decree no. 196 of
30 June 2003 (the Italian Data Protection Code). In particular, pursuant to
article 29 of the Italian Data Protection Code, the Purchaser, in its capacity
as sole data controller (autonomo titolare) of the personal data concerning the
Debtors (the Data) hereby appoints the Italian Servicer as data processor
(responsabile del trattamento) with reference to the processing of the Data
carried out in relation to the Purchased Receivables (the Processing
Operations). The Italian Servicer hereby accepts such appointment and undertakes
without limitation: (i) to individually inform in the name and on behalf of the
Purchaser each and any Debtors about the purposes and methods of the Processing
Operations pursuant to Article 13 of the Italian Data Protection Code,
(ii) implement, observe and apply appropriate security measures to protect the
confidentiality,

 

23



--------------------------------------------------------------------------------

     integrity and completeness of the Data, (iii) identify any persons in
charge for the Processing Operations (incaricati del trattamento) and instruct
them in writing as to the duties that they will be asked to perform, and
(iv) promptly respond to any requests filed by each and any Debtors, in
accordance with the provisions of article 7 of the Italian Data Protection Code.
The Italian Servicer shall indemnify and keep the Purchaser harmless for any
damages arising from any Processing Operations carried out by the Italian
Servicer pursuant to this Clause 13.4(s), which will be deemed by any competent
judiciary or regulatory authority (including but not limited to the Italian data
protection authority, Garante per la protezione dei dati personali) in breach of
the applicable data protection laws and regulations;

 

(t) Notification of Early Amortisation Event: that it shall notify the Purchaser
immediately upon being notified of or becoming aware of the occurrence of any
Early Amortisation Event or Potential Early Amortisation Event;

 

(u) Consents: that it shall obtain and maintain all authorisations, approvals,
consents, agreements, licences, exemptions and registrations and to make all
filings or obtain all documents, including (without limitation) in relation to
the protection of personal data, needed at any time for the purposes of:

 

  (i) the entry into and performance of the WABCO Transaction Documents to which
it is a party; and

 

  (ii) owning its assets and carrying on its business;

 

(v) Tax Payments: that it shall pay all applicable Taxes and make all relevant
returns in respect of any Taxes in relation to the goods and services supplied
under the Contracts which originate the Purchased Receivables;

 

(w) Further Assurance: that from time to time it will, at its own cost, at the
request of the Purchaser, promptly execute and deliver all instruments and
documents, and take all further action as the Purchaser may reasonably request
in order to perfect, protect or more fully evidence the Purchaser’s interest in
the Purchased Receivables, Ancillary Rights and Collateral Security and any
proceeds thereof including, if requested, promptly giving notice to the relevant
Debtors of the sale of the Purchased Receivables to the Purchaser;

 

(x) Appropriation of Payments: if a person owing a payment obligation in respect
of a Purchased Receivable makes a general payment to the Italian Seller on
account both of a Purchased Receivable and of any other moneys due for any
reason whatsoever to the Italian Seller and makes no apportionment between them
then such payment shall be treated as though the person had appropriated it
first to the Purchased Receivable and the proceeds of or comprised in such
payment up to the full amount due or to become due in respect of the Purchased
Receivable shall accordingly be the property of the Purchaser and the Italian
Seller shall treat that amount as a Collection;

 

24



--------------------------------------------------------------------------------

(y) Delivery of Contracts: that it shall at its own cost and expense:

 

  (i) deliver to the servicer, if different from the Italian Seller, for the
benefit and in the name of the Purchaser, within five (5) Business Days after
having received a written request by such servicer, the originals of all
Contracts and Invoices relating to each of the Purchased Receivables; and

 

  (ii) keep an up-to-date copy of the contents of each Contract and Invoice
relating to each Purchased Receivable and provide such copy to the Purchaser or
to any person nominated by it as soon as practicably in order to allow the
Purchaser to verify the compliance of any Offered Receivable or Purchased
Receivable with the relevant criteria, or enable the Purchaser to enforce its
rights in respect of any Purchased Receivables;

 

(z) Access: that it shall at all times, upon receipt of prior reasonable written
notice, permit the Purchaser (or its auditors or duly authorised officers,
employees or agents):

 

  (i) access at all reasonable times during normal business hours to verify,
audit, inspect and copy all Records and verify all information systems
maintained by it relating to the Purchased Receivables; and

 

  (ii) take such other steps as they from time to time reasonably think fit for
the purpose of verifying or obtaining information concerning any of the
Purchased Receivables and to discuss matters relating to the Purchased
Receivables with the auditors of the Italian Seller or any of the officers,
employees or agents of the Italian Seller which have knowledge of such matters;

 

(aa) Audit: that it shall, upon the Purchaser’s reasonable written request,
arrange within five (5) Business Days, at the Italian Seller’s cost, for an
audit (by a qualified independent expert satisfactory to the Purchaser) of the
Relevant Receivables originated by it and the collection procedures applying in
relation to such Relevant Receivables;

 

(bb) No Action: that it shall not take any initiative or action in respect of
the Purchased Receivables, the Contracts, the sale terms and conditions usually
accepted and generally used in respect of the relevant type of business or the
delivery of goods or works and/or provision of services that could affect the
validity or the recoverability of the Purchased Receivables in whole or in part,
or which could harm, in any other way, the interest of the Purchaser in the
Purchased Receivables or in the corresponding rights, except if and where
expressly permitted by the WABCO Transaction Documents or the Italian Seller’s
General Policies and Procedures Manual;

 

(cc) Insurance: that it shall insure its business and assets with insurance
companies to such an extent and against such risks as companies engaged in a
similar business as it normally insure and comply with any requirements as to
insurance in place arising out of its capacity as collection agent for the
Purchaser in respect of the Purchased Receivables transferred by it;

 

25



--------------------------------------------------------------------------------

(dd) Maintenance of status: that it shall do all such things as are necessary to
maintain its corporate existence and ensure that it has the right and is duly
qualified to conduct its business as it is conducted in all applicable
jurisdictions;

 

(ee) Receivables Lists, Offer Letters and Daily Reports: that it shall procure
that all information and particulars relating to Receivables appearing in each
Receivables List, Offer Letter and Daily Report delivered by it is accurate and
complete and does not omit any information and particulars which would result in
any Receivables List, Offer Letter or Daily Report being misleading (and shall
promptly notify the Purchaser upon it becoming aware that this is not in any
instance the case);

 

(ff) Rating Agencies: that it shall promptly comply with the requirements of the
Rating Agencies (as notified by the Purchaser to the Depositor) with regard to
the Purchased Receivables (including, without limitation, any requirements of
the Rating Agencies relating to amendments to the WABCO Transaction Documents or
the provision of further information relating to it or legal opinions);

 

(gg) Conduct of Business: that it shall not conduct its business in a way that
might materially adversely affect the collectability of the Purchased
Receivables or otherwise have a Material Adverse Effect;

 

(hh) No Requests for Formalities: that it shall refrain from requesting the
Purchaser to perform any act or formality of any nature in relation to the
Purchased Receivables other than those expressly provided for under this
Agreement;

 

(ii) Change of Business: except with the prior written consent of the Purchaser,
that it shall not abandon its business or engage in any material line of
business which is substantially different from the lines of business carried on
by it as at the date of this Agreement;

 

(jj) Mergers, disposals and acquisitions: that it shall not enter into any
amalgamation or merger with an entity, other than the Parent or a Subsidiary of
the Parent, having a balance sheet exceeding Euro 50,000,000, or its equivalent
in another currency, or similar transaction relating to assets exceeding Euro
50,000,000, or its equivalent in another currency, without the prior written
consent of the Purchaser which shall not be unreasonably withheld;

 

(kk) No Dispositions: that it shall not, either in a single transaction or in a
series of transactions, whether related or not and whether voluntarily or
involuntarily, sell, transfer, grant, lease or otherwise dispose of any asset or
enter into any demerger or reconstruction to or with any person other than the
Parent or a Subsidiary of the Parent, if to do so could reasonably be considered
likely to have a Material Adverse Effect;

 

26



--------------------------------------------------------------------------------

(ll) No Acquisitions: that it shall not purchase all or part of the assets of
any individual, undertaking or company of an amount exceeding Euro 50,000,000,
or its equivalent in another currency, except those belonging to another entity
of the Group, without the prior written consent of the Purchaser which shall not
be unreasonably withheld;

 

(mm) Negative Pledge: that it shall not enter into any agreement or document or
may perform any other act (whether by omission or otherwise), matter or thing,
whether or not known to the Purchaser, which would, in the reasonable opinion of
the Purchaser, operate to reduce, release or prejudice any of the rights and
entitlements created or to be created for the benefit of the Purchaser under any
of the WABCO Transaction Documents;

 

(nn) that it shall procure that the Seller’s Agent, upon receipt of payment of
the Purchase Price Cash Component in accordance with Clause 6.3 and upon request
by the Purchaser, provides the collaboration required for the purposes set out
under Clause 6.4 above; and

 

(oo) Servicing Covenants: that it shall, in its capacity as Italian Servicer:

 

  (i) act prudently, reasonably and diligently and do all things necessary and
take all reasonable steps as are within its powers and/or may be required:

 

  (A) in the timely enforcement or recovery of any and all amounts due under
each Purchased Receivable, and shall be no less diligent than it would have been
in enforcing or recovering due amounts under a Purchased Receivable if it had
not assigned such Purchased Receivable to the Purchaser; and

 

  (B) to ensure that all Ancillary Rights and any Collateral Security remain
legal, valid, binding and enforceable and are exercised in a timely fashion;

 

  (ii) oppose, defend, co-defend or co-operate in any claim (threatened, pending
or otherwise) any third party makes against it, the Purchaser or with respect to
a Purchased Receivable, an Ancillary Right or Collateral Security in any court,
arbitral, tribunal or public or administrative body or otherwise;

 

  (iii) take all reasonable steps promptly to cause any attachment, seizure or
any other enforcement measure levied or applied for against any Purchased
Receivable transferred to be released or withdrawn to the satisfaction of the
Purchaser;

 

  (iv) forthwith inform the Purchaser of all security interests, rights, claims,
privileges and other benefits attached to a Purchased Receivable;

 

27



--------------------------------------------------------------------------------

  (v) notify the Purchaser forthwith of any inaccuracy, misstatement or omission
in representations and warranties made in respect of any Offered Receivables or
the Purchased Receivables;

 

  (vi) where a Purchased Receivable is evidenced by a negotiable instrument, not
endorse, deliver, release or negotiate that instrument to, or in favour of, any
person except the Purchaser;

 

  (vii) comply with any proper and lawful directions, orders and instructions
which the Purchaser may from time to time give to it in connection with the
performance of its obligations under this Agreement, but only to the extent that
compliance with those directions does not conflict with any provision of this
Agreement;

 

  (viii) obtain and maintain all authorisations, approvals, consents,
agreements, licences, exemptions and registrations and make all filings or
obtain all documents, including (without limitation) in relation to the
protection of personal data, needed at any time for the purposes of:

 

  (A) the entry into and performance of the WABCO Transaction Documents to which
it is a party; and

 

  (B) owning its assets and carrying on its business;

 

  (ix) promptly notify the Purchaser if it becomes aware that legal proceedings
are initiated or contemplated against the Purchaser or in relation to any
Purchased Receivable;

 

  (x) promptly notify the Purchaser if legal proceedings are initiated against
itself as the Italian Seller or the Italian Servicer which might adversely
affect the Purchaser’s ownership of, and rights, title, benefit and interest in,
to and under, such Purchased Receivables, the Ancillary Rights, the Collateral
Security and the Collections or any of the other rights acquired the Purchaser
under this Agreement; and

 

  (xi) keep all Tax records required by law in respect of the Purchased
Receivables, including for the purposes of Value Added Tax.

14. RELIANCE

14.1 Reliance on Representations, Warranties and Covenants

The Italian Seller and the Seller’s Agent acknowledge that:

 

(a) the representations and warranties set out in Clauses 13.1, 13.2 and 13.3,
and the covenants contained in Clause 13.4 are made with a view to inducing the
Purchaser to enter into this Agreement and the transactions contemplated hereby
and have caused and will cause the Purchaser to take other actions and enter
into arrangements with other persons in relation to the WABCO Transaction
Documents and the Purchaser will rely upon such representations, warranties,
covenants and undertakings notwithstanding any information in fact possessed or
discoverable by it; and

 

28



--------------------------------------------------------------------------------

(b) none of the Purchaser or any other person referred to in Clause 14.1(a) has
made or will be obliged to make inquiries of or in respect of (i) any Debtor in
respect of any Offered Receivable or Purchased Receivable (ii) any Contract or
other documents in respect of any Offered Receivable or Purchased Receivable;
(iii) the Face Amount in respect of Purchased Receivable; (iv) the
creditworthiness or suitability of any Debtor, or any other party to any
arrangement or agreement relating to any Offered Receivable or Purchased
Receivable.

14.2 Survival

The representations, warranties and covenants set out in Clause 13 shall form
part of the terms of the sale and purchase of each Purchased Receivable and
accordingly such representations, warranties and covenants shall remain in full
force and effect until the Agreement Expiry Date notwithstanding the completion
of such purchase.

15. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

15.1 The Purchaser hereby represents and warrants to the Italian Seller and the
Seller’s Agent as of the date hereof:

 

(a) Status: it is a public limited liability company (naamloze vennootschap)
incorporated under the laws of the Netherlands and licensed as a credit
institution under the Financial Supervision Act (Wet op het financieel toezicht)
and having its registered office at Amstelplein 1, 1096 HA Amsterdam, The
Netherlands registered with the Trade Register of the Chamber of Commerce at
Amsterdam, The Netherlands under n° 33 196 218;

 

(b) Powers and Authorisations: the documents which contain or establish its
constitution include provisions which give it power and authority, and all
necessary corporate authority has been obtained and action has been taken, for
it to execute and deliver, and perform the transactions contemplated in, this
Agreement and each other WABCO Transaction Document to which it is a party; and

 

(c) Consents: no authorisation, approval, consent, licence, exemption,
registration, recording, filing or notarisation which has not been duly and
unconditionally obtained, made or taken is required in connection with its entry
into, execution and delivery of, and the performance of its obligations under,
this Agreement.

16. TERMINATION

16.1 This Agreement shall and unless terminated earlier with the agreement of
all Parties, terminate on the Agreement Expiry Date.

 

29



--------------------------------------------------------------------------------

16.2 Unless expressly agreed otherwise in writing by all Parties, the
termination of this Agreement in accordance with Clause 16.1 shall not operate
to discharge any Party of any liabilities, whether, present or future, actual or
contingent, in respect of any representations or warranties made, or deemed to
have been made, or obligations that have been performed, or were to have been
performed, or any events or circumstances that arose, prior to the Agreement
Expiry Date.

17. CHANGE IN CIRCUMSTANCES

17.1 If, as a result of:

 

(a) the coming into effect after the date hereof, or any change after the date
hereof in, any applicable law, regulation or regulatory requirement or any
change after the date hereof in the interpretation or application of any thereof
adversely affecting the Purchaser, and/or

 

(b) the compliance by the Purchaser with any applicable directive, request or
requirement coming into effect after the date hereof (whether or not having the
force of law) of any central bank or any self-regulating organisation or any
governmental, fiscal, monetary or other regulatory authority (including, without
limitation, a directive, request or requirement which affects the manner in
which the Purchaser is required to maintain capital resources having regard to
its assets, liabilities, contingent liabilities or commitments):

 

  (i) the cost incurred by the Purchaser agreeing for the purchase of Offered
Receivables or otherwise giving effect to this Agreement, is or will be
increased; and/or

 

  (ii) any sum received or receivable by the Purchaser under this Agreement is
or will be reduced; and/or

 

  (iii) the Purchaser becomes liable to make any payment on account of Tax or
otherwise or is compelled or obliged to forego any interest or other return, on
or calculated by reference to the amount of the Purchased Receivables,

then the Purchaser shall inform the Italian Seller of such circumstance(s), as
soon as possible upon becoming aware of such circumstance(s), and shall be
entitled to claim from the Italian Seller an indemnity by delivering to the
Italian Seller a certificate specifying the amount of such indemnity on the
basis of detailed calculations and specifying the detailed reason(s) for such
indemnity amount.

17.2 In the case of the occurrence of an event referred to in Clause 17.1, the
Purchaser and Italian Seller shall in good faith use their best endeavours to
avoid the effects of such event.

17.3 In the event that the Purchaser or the Italian Seller is not able to avoid
the effects of any event referred to in Clause 17.1 on or before the expiry of a
period of thirty (30) calendar days from the receipt of the relevant certificate
referred to in Clause 17.1(b), the Italian Seller will have the choice to
either:

 

(a) bear, from such date of the coming into force of or the change in any of the
events referred to in Clause 17.1 and for the entire duration of this Agreement,
and pay on (i) the following Settlement Date, or (ii) in the case of an ongoing
amount, on each Settlement Date, the entire amount of the indemnity (or
indemnities) indicated in the certificate(s) referred to in Clause 17.1; or

 

30



--------------------------------------------------------------------------------

(b) refuse the solution referred to in sub-clause 17.3(a) above, in which case:

 

  (i) the Italian Seller shall pay on the following Settlement Date, the entire
amount of such indemnity (or indemnities) indicated in the certificate(s)
referred to in Clause 17.1; and

 

  (ii) an Early Amortisation Event shall deemed to have occurred.

17.4 The provisions of this Clause 17 shall not apply to any increased cost
attributable to any change in the rate of, or change in the basis of
calculating, Tax on the overall net income of the Purchaser imposed in the
jurisdiction in which it is incorporated.

18. STAMP DUTY, TAXES AND INDEMNITIES

18.1 Without prejudice to the provisions of the other WABCO Transaction
Documents the Italian Seller shall pay any stamp, documentary, transfer, excise,
registration, filing and other similar duties, levies, fees or Taxes to which
(i) any of the WABCO Transaction Documents or any related documents, (ii) any
purchase of Offered Receivables by the Purchaser, (iii) any transaction
contemplated under the WABCO Transaction Documents and the related documents
including the assignment, release, resale or re-assignment of any Purchased
Receivable, as the case may be, or (iv) the enforcement of the rights of the
Purchaser may be subject or give rise and the Italian Seller shall fully
indemnify the Purchaser on an after Tax basis, from and against any and all
losses or liabilities which the Purchaser may properly incur or otherwise suffer
as a result of any delay in paying or omission to pay such duties, levies, fees
or taxes.

18.2 The Italian Seller agrees that if (i) any taxing authority levies a Tax on
any payment to be made by it pursuant to this Agreement to the Purchaser, or
(ii) any such payment is subject to any deduction or withholding in respect of a
Tax or otherwise, then the amount of the payment which the Italian Seller is
required to make shall be grossed-up by such amount such that after deduction of
the Tax so charged (or of the deduction or withholding to which the payment is
subject) there shall be left a sum equal to the amount that would otherwise be
payable under this Agreement, provided that nothing in this Clause 18.2 shall be
construed as creating an obligation on the part of the Italian Seller to pay any
additional amounts in respect of any Tax on the overall net income of the
Purchaser. For the avoidance of doubt, if any taxing authority levies a Tax on
any payment to be made by the Purchaser under this Agreement or any such payment
is subject to any deduction or withholding in respect of a Tax, the Purchaser
shall not be obliged to gross-up any such payment following any such levy of
Tax, deduction or withholding or pay any additional amounts to the Italian
Seller in respect of such Tax.

 

31



--------------------------------------------------------------------------------

18.3 If the Italian Seller pays any additional amount under Clause 18.1 or
Clause 18.2 (an Additional Payment) and the Purchaser effectively obtains a
refund of Tax or credit against Tax on its overall net income by reason of that
Additional Payment or the increased payment of which that Additional Payment
forms a part (a Tax Credit) then the Purchaser shall reimburse the Italian
Seller such amount as it shall determine in its absolute discretion to be the
proportion of such Tax Credit as will leave the Purchaser after that
reimbursement, in no better or worse position than it would have been in if that
Additional Payment had not been required, provided that, (i) the Italian Seller
is not in default under any WABCO Transaction Document to which it is a party;
(ii) the Purchaser is able to identify such Tax Credit as being attributable to
such Additional Payment or the increased payment of which that Additional
Payment forms a part; (iii) the Purchaser can do so without prejudicing its
rights to obtain any other relief or allowance which may be available to it
hereunder or otherwise, and (iv) without prejudicing the retention of such
credit or remission on a consolidated basis.

18.4 Nothing contained in this Agreement shall oblige the Purchaser to rearrange
its tax affairs or to disclose any information regarding its tax affairs and
computations. The Purchaser shall have absolute discretion as to whether to
claim any Tax Credit and, if it does so claim, the extent, order and manner in
which it does so. Without prejudice to the generality of the foregoing, the
Italian Seller shall not by virtue of this Clause 18, be entitled to enquire
about the Purchaser’s tax affairs.

18.5 Any sum set out in this Agreement as payable, or otherwise payable pursuant
to this Agreement by any Obligor to the Purchaser shall be deemed to be
exclusive of any VAT which is or becomes chargeable (irrespective of whether the
Obligor, or the Purchaser, is required to account for such VAT) on any supply or
supplies for which that sum (or any part thereof) is the whole or part of the
consideration for VAT purposes.

18.6 Any sum set out in this Agreement as payable, or otherwise payable pursuant
to this Agreement by the Purchaser to any Obligor shall be inclusive of any VAT
which is or becomes chargeable on any supply or supplies for which that sum (or
any part thereof) is the whole or part of the consideration for VAT purposes,
and where any rule of law or the practice of any relevant tax authority in any
jurisdiction would deem or treat the consideration for such supply to be other
than the sum shown in this Agreement, that rule shall not apply to affect the
amount of such sum payable pursuant to this Agreement.

18.7 Where:

 

(a) the Purchaser makes a supply to an Obligor for VAT purposes pursuant to this
Agreement;

 

(b) the sum which is the consideration (in whole or in part) for that supply is
(or, if the consideration for that supply were in cash, would be) deemed to be
exclusive of VAT in accordance with this clause; and

 

(c) the Purchaser is required to account to any relevant tax authority for any
VAT chargeable on that supply,

 

32



--------------------------------------------------------------------------------

the relevant Obligor shall pay to the Purchaser an additional amount equal to
that VAT, and the Purchaser shall provide the relevant Obligor with a valid VAT
invoice in respect of that supply.

18.8 In relation to any supply by an Obligor to the Purchaser that is chargeable
to VAT, where the Purchaser is obliged to account to any relevant tax authority
for such VAT, the consideration for such supply shall be reduced to such amount
as, with the addition thereto of the VAT chargeable on such supply, equals the
original amount payable by the Purchaser.

18.9 The Italian Seller and the Italian Servicer shall indemnify and keep
indemnified in full on demand and on an after-tax basis the Purchaser against
any cost, claim, loss, expense, liability or damages (including legal costs and
out-of-pocket expenses properly and reasonably incurred), and without any
set-off, deduction or withholding whatsoever incurred or suffered by the
Purchaser in connection with any breach by the Italian Seller or the Italian
Servicer of the terms of this Agreement, or the performance of its obligations
under this Agreement, or with the negligence or wrongful misconduct (dolo) of
the Italian Seller or the Italian Servicer (or a sub-servicer) whether arising
in contract or otherwise.

18.10 The Italian Seller and the Italian Servicer shall indemnify and keep
indemnified, the Purchaser against any cost, claim, loss, expense, liability or
damages (including legal costs and out-of-pocket expenses) incurred or otherwise
suffered in connection with any claim or counterclaim or action of whatsoever
nature made by a Debtor or any third party arising out of or in connection with
a Contract under which a Purchased Receivable originates or any product(s) or
service(s) which are the subject of such a Contract or Purchased Receivable
(including any claim or counterclaim of a customer or third party in respect of
product liability, property damage, personal injury, consequential loss or other
similar claim). It is hereby expressly understood between the parties to this
Agreement that, since the Purchased Receivables are sold to the Purchaser
without recourse (pro soluto), the Italian Seller shall have no obligation to
indemnify the Purchaser from any direct and/or indirect damages, losses, claims,
liabilities, costs and expenses arising as a consequence of the failure by any
Debtor to pay in whole or in part its obligations under any of the Purchased
Receivables solely as a result of the insolvency (insolvenza) of such Debtor
after the relevant Transfer Date.

19. DEFAULT INTEREST

19.1 If any sum due and payable by the Italian Seller is not paid on the due
date in accordance with the provisions of the WABCO Transaction Documents, the
Italian Seller shall automatically and without any further formalities be liable
to pay to the Purchaser a late payment interest equal to (i) the unpaid sum,
(ii) times the sum of the applicable Floating Rate and 2% (two per cent) per
annum, (iii) times the exact number of days between the due date of the amount
referred to in (i) above and the actual payment, and divided by three hundred
and sixty (360) in respect of sums payable in Euro.

 

33



--------------------------------------------------------------------------------

19.2 Any interest calculated in accordance with Clause 19.1 in respect of an
unpaid sum shall be paid by the Italian Seller on the date as the Purchaser may
specify by written notice to the Italian Seller.

20. POWER OF ATTORNEY

The Italian Seller shall provide the Purchaser, upon request, with any
appropriate power of attorney, if necessary, in order to better protect the
Purchaser’s interest in the Purchased Receivables, Ancillary Rights and
Collateral Security.

21. WAIVERS, REMEDIES CUMULATIVE

21.1 No failure or delay by any Party in exercising any right, power or
privilege under this Agreement or any WABCO Transaction Documents to which it is
a party or available at law shall impair such right, power, remedy or operate as
a waiver thereof. The single or partial exercise of any right, power or remedy
under this Agreement or any WABCO Transaction Documents to which it is a party
or at law shall not preclude any other or further exercise thereof or the
exercise of any other right, power or remedy under this Agreement or any WABCO
Transaction Documents to which it is a party or at law.

21.2 The rights of any Party shall not be capable of being waived otherwise than
by an express waiver in writing.

21.3 The rights, powers and remedies of any Party thereto provided in this
Agreement and any other WABCO Transaction Documents to which it is a Party are
cumulative and may be exercised as often as they are considered appropriate and
are in addition to any rights and remedies provided by law.

22. MODIFICATION

No amendment, modification or variation of this Agreement shall be effective
unless it is in writing and signed by or on behalf of each of the Parties.

23. ENTIRE AGREEMENT

This sets out the entire agreement and understanding between the Parties in
respect of the subject matter of the agreements contained herein.

24. CONFIDENTIALITY

24.1 Each Party agrees to treat all information of any kind transmitted by the
other Party as confidential. The Parties agree not to divulge such information
to any other person, to ensure that their respective personnel similarly respect
the confidential nature of such information and, in the case of the Purchaser,
to comply with all applicable data protection laws to which, to the best of its
knowledge, it may be subject in relation to the processing of any such
information, other than any processing carried out or required to be carried out
on its behalf by the Italian Servicer.

 

34



--------------------------------------------------------------------------------

24.2 None of the Parties shall, during the continuance of any of the WABCO
Transaction Documents or after the termination of any of them, disclose to any
person, firm or company whatsoever any information relating to the business,
finances or other matters of a confidential nature of any other Party to this
Agreement of which it may in the course of its duties under this Agreement or
any of the WABCO Transaction Documents or otherwise have become possessed and
all the parties shall use reasonable endeavours to prevent any such disclosure,
provided however that the provisions of this Clause 24 shall not apply:

 

(a) to the disclosure of any information which is expressly permitted or
required by the WABCO Transaction Documents to be transmitted to any person who
is a Party to any of the WABCO Transaction Documents or is required in relation
to the transactions envisaged by the WABCO Transaction Documents (including any
banks or other persons whose consent is required in relation to the execution by
any party of any of the WABCO Transaction Documents);

 

(b) to the disclosure of any information already known to the recipient
otherwise than as a result of entering into or negotiating any of the
Transaction Documents;

 

(c) to the disclosure of any information which is or becomes public knowledge
otherwise than as a result of the conduct of the recipient;

 

(d) to the extent that the recipient is required to disclose the same pursuant
to any law or order of any court or pursuant to any direction, request or
requirement (whether or not having the force of law) of any central bank or any
governmental or other regulatory authority (including any official bank
examiners or regulators) or stock exchanges;

 

(e) to the extent that the recipient needs to disclose the same for the
protection or enforcement of any of its rights under any of the Transaction
Documents;

 

(f) in the case of the Purchaser to any banking or other regulatory or examining
authorities (whether governmental or otherwise) or fiscal administration
authorities, in each case where such disclosure is requested by them and with
whose requests the Purchaser has to comply under applicable law or regulation
(or with whose requests banks in the relevant jurisdiction are accustomed to
complying);

 

(g) in the case of the Purchaser, to any person which has agreed to make funds
available, directly or indirectly by any means whatsoever, to the Purchaser or
to any entity refinancing the Purchaser (including in connection with this
Agreement or under any financing or liquidity arrangement or guarantee) if, in
each case, such disclosure is necessary for the purposes of the Purchaser
performing its obligations under the Transaction Documents or for such funds to
be made available to the Purchaser or to any entity refinancing the Purchaser by
that person provided that any such person undertakes to keep such information
confidential;

 

(h) to the disclosure of any information to any of the Rating Agencies;

 

35



--------------------------------------------------------------------------------

(i) to the disclosure of any information to professional advisers who receive
the same under a duty of confidentiality or to any employees of a party who are
engaged in the performance of services under or in connection with any of the
WABCO Transaction Documents;

 

(j) to the disclosure of any information with the written consent of the
Parties; and

 

(k) to the disclosure of any information by the Seller’s Agent to any of its
Affiliates.

24.3 This obligation to preserve confidentiality shall remain valid for five
years from the Commitment Termination Date.

25. MISCELLANEOUS

25.1 Unless expressly provided for to the contrary, all references made in this
Agreement to a currency shall be a reference to euro and any payments to be made
to or from any Party shall be made in euro.

25.2 The Italian Seller shall not offset, or claim the right to any set-off,
counterclaim, credit, discount, allowance, right of retention or compensation,
right to make any deduction, between any amounts due by it to the Purchaser and
any amounts due by the Purchaser to it, unless expressly agreed between the
Italian Seller and the Purchaser.

25.3 Any payment by the Italian Seller to the Purchaser, whether in respect of
principal, interest, fees or any other item, shall be made for value on the date
when any such payment is due under the terms of this Agreement.

25.4 Invalidity and Severability

Without prejudice to any other provision of this Agreement, if one or more of
the provisions of this Agreement is or becomes invalid, illegal or unenforceable
in any respect in any jurisdiction or with respect to any Party, such
invalidity, illegality or unenforceability in such jurisdiction, shall not, to
the fullest extent permitted by the applicable law, render invalid, illegal or
unenforceable any other provisions of this Agreement or the affected provisions
in any other jurisdiction or with respect to any other Party or Parties to this
Agreement. The Parties agree to negotiate in good faith to replace the affected
provision, or portions of the said provision, with other valid and effective
provisions having substantially the same effect, having regard to the subject
matter, commercial intentions and purpose of this Agreement. To the extent
permitted by all applicable laws and regulations, each Party to this Agreement
hereby waives any provision of laws and regulations which would render any
provision of this Agreement unlawful or unenforceable in any respect.

 

36



--------------------------------------------------------------------------------

25.5 Notices

Any notice to be given by one party to any other party under, or in connection
with, this Agreement shall be delivered in accordance with Clause 4 (Notices) of
the Master Definitions Agreement.

25.6 Assignment of Claims

Neither the Italian Seller nor the Seller’s Agent shall be entitled to transfer
any of their claims arising under this Agreement without the Purchaser’s prior
written consent.

26. GOVERNING LAW AND JURISDICTION

26.1 Governing Law

This Agreement and any non-contractual obligations arising in connection
therewith is governed by and shall be construed in accordance with Italian law.

26.2 Jurisdiction

Each party agrees that the courts of Milan shall have exclusive jurisdiction to
settle any dispute (including, without limitation, claims for set-off and
counterclaim) which may arise in connection with the creation, validity, effect,
interpretation or performance of, or the legal relationships established by this
Agreement and the Master Definitions Agreement to the extent that it is
incorporated into this Agreement.

Signing Page Follows

 

37



--------------------------------------------------------------------------------

Made in Paris, on 23 September 2009

 

SIGNED by its duly authorised attorneys,

   )    LOGO [g24282g88u12.jpg]

for and on behalf

   )   

WABCO AUTOMOTIVE ITALIA SRL

   )       )   

Attorney

   )       )   

Attorney

   )   

SIGNED by its duly authorised attorneys,

   )    LOGO [g24282g88u12.jpg]

for and on behalf of

   )   

WABCO FINANCIAL SERVICES SPRL

   )       )   

Attorney

   )       )   

Attorney

   )   

SIGNED by its duly authorised attorneys,

   )    LOGO [g24282g04m35.jpg]

for and on behalf of

   )   

SOCIÉTÉ GÉNÉRALE BANK

   )   

NEDERLAND N.V.

   )       )   

Attorney

   )   

 

38



--------------------------------------------------------------------------------

SCHEDULE 1

TERMS AND CONDITIONS

Part A - Form of Italian Seller’s Terms and Conditions

Condizioni Generali di Vendita

Il conferimento di un ordine o l’accettazione di una nostra offerta valgono come
accettazione delle presenti condizioni di vendita. Non si riconoscono modifiche
a tali condizioni che non siano da noi espressamente precisate per iscritto. Gli
ordini e/o le modifiche d’ordine ricevuti tramite nostri agenti o rappresentanti
non sono comunque vincolanti per salva nostra espressa accettazione scritta.

1. OFFERTE, ORDINI ACCETTAZIONI

Le offerte di fornitura non sono impegnative: le ordinazioni di materiale sono
impegnative solo se accettate per iscritto e nei limiti esplicitamente indicati
nell’accettazione. Le forniture sono sempre condizionate alla possibilità di
approvvigionamento delle materie prime e della mano d’opera, esse sono regolate
dalle presenti condizioni di vendita: nessuna variazione nel corso della
fornitura costituirà novazione del contratto. Le offerte hanno una validità di
90 giorni dalla data di emissione, salvo diversa precisazione scritta.

2. PREZZI

Si applicano i prezzi dei listini in vigore al momento di ciascuna consegna
anche in caso di forniture che avvengano in consegne ripartite, frazionate o i
prezzi aggiornati secondo la clausola di revisione prezzi. L’accettazione di
ordinazioni non ci preclude il diritto di effettuare revisioni di prezzi - anche
se non previamente concordate – quando queste siano motivate da aumenti dei
materiali o della mano d’opera. Salvo patto contrario, i prezzi si intendono per
materiale, non collaudato, non imballato, messo a disposizione dell’acquirente
nei nostri magazzini. I costi corrispondenti alla esecuzione delle operazioni
predette richieste dall’acquirente saranno fatturati allo stesso. Qualunque
onere fiscale o di altra natura che nasca posteriormente all’accettazione sarà a
carico dell’acquirente.

3. CONSEGNE

I termini di consegna sono indicativi. Non saremo tenuti a risarcimento o
indennizzo di sorta in qualsiasi caso di ritardata o mancata consegna e di
interruzione totale o parziale della fornitura dipendenti da forza maggiore o
caso fortuito rilevante, quali, ad esempio, sommovimenti interni od
internazionali, eventi bellici, scioperi, serrate, irregolarità o mancanza di
approvvigionamento di materie prime, energia, mano d’opera, nonché nel caso che
le merci messe a disposizione dell’acquirente presso il nostro stabilimento non
vengano per qualsiasi motivo ritirate dall’acquirente stesso. In quest’ultimo
caso la consegna si intende ad ogni effetto eseguita con l’avviso di merce
pronta dopo il quale tutti i rischi faranno carico all’acquirente, insieme alle
spese di magazzinaggio, custodia, manutenzione, ecc.

 

39



--------------------------------------------------------------------------------

4. TRASPORTI

Le merci, anche se vendute franco destino, viaggiano a rischio e pericolo
dell’acquirente. Le spese per le operazioni di trasporto, assicurazione, dogana,
ecc., sono a carico dell’acquirente salvo diverso accordo scritto.

5. PAGAMENTI

Per gli acquirenti in Italia: i termini di pagamento sono a 30 giorni data
fattura contro ricevuta bancaria e i versamenti devono essere effettuati presso
la nostra sede di Torino. Ci riserviamo il diritto di modificare i termini di
pagamento eccezionalmente diversi da quelli sopra indicati, anche durante il
corso della fornitura, dandone comunicazione all’acquirente. I pagamenti sono
comunque dovuti nei modi e nei termini pattuiti, anche nei casi indicati al
paragrafo 4, di ritardato o mancato arrivo a destino della merce, di perdita
totale o parziale, di avaria, di merce messa a disposizione dell’acquirente e da
questi per qualsiasi motiva non ritirata. In quest’ultimo caso la consegna si
intende ad ogni effetto eseguita alla data della fattura. Decorsi 10 giorni
dalla scadenza di pagamento fissata senza che questo sia stato effettuato,
saremo autorizzati ad emettere tratta a vista con spese a carico
dell’acquirente. In ogni caso di ritardo nei pagamenti l’acquirente è tenuto a
corrispondere, senza necessità di messa in mora, gli interessi nella misura del
tasso bancario corrente. L’emissione di tratte non pregiudica comunque la
determinazione del luogo di pagamento che rimane presso la nostra Sede di
Torino. Ci riserviamo la facoltà di cedere il credito rappresentato dalle
fatture emesse (art. 1260 del C.C.).

Per gli acquirenti all’estero: i termini di pagamento sono stabiliti contro
credito documentario, a vista, irrevocabile, confermato da Banca Italiana.
Qualsiasi altra forma dovrà essere concordata per iscritto.

6. RISOLUZIONE DEL CONTRATTO

In caso di mancato adempimento di qualsiasi entità di una o più condizioni di
fornitura da parte dell’acquirente e/o quando si verificassero variazioni di
qualsiasi genere nella ragione sociale, nella costituzione e/o nella capacità o
solvibilità dell’acquirente il contratto potrà essere risolto di diritto, salvo
il diritto al risarcimento dei nostri danni.

7. RECLAMI E CONTESTAZIONI

Reclami riguardanti la qualità, la quantità, la specie ed il tipo della merce
fornita, devono esserci comunicati per iscritto entro 8 giorni dal ricevimento
della stessa da parte dell’acquirente. Nessun reclamo, anche relativo alla
qualità, potrà essere fatto valere neppure in via eccezionale, in sede
giudiziaria prima del pagamento. Eventuali reclami e/o contestazioni riguardanti
una singola consegna non modificano gli obblighi contrattuali riguardo al resto
della fornitura.

8. GARANZIA DI FUNZIONAMENTO

La garanzia di funzionamento per le merci di nostra fornitura dura 12 mesi a
partire dalla data di consegna e riguarda i vizi del materiale e difetti di
fabbricazione. Questa

 

40



--------------------------------------------------------------------------------

garanzia è valida solo per una utilizzazione normale delle nostre merci e
secondo le nostre norme d’uso, essa non si applica a deterioramenti e
distruzioni in particolare provocati da errore di montaggio, utilizzazioni
difettose, incidenti meccanici, errori di manutenzione. La garanzia à limitata
alle merci di nostra fornitura e non può superare la riparazione o la
sostituzione, a cura di nostri tecnici, del pezzo difettoso, che in caso di
sostituzione resta di nostra proprietà. La riparazione, la modifica o la
sostituzione di un pezzo durante il periodo di garanzia non avrà l’effetto di
proroga di tale periodo.

9. RESPONSABILITÀ PER DANNI E INCIDENTI

Qualsiasi danno e/o incidente a cose o persone che si verifichi durante il
montaggio e/o l’utilizzazione delle merci fornite sarà interamente a carico
dell’acquirente, nonostante l’eventuale presenza di nostri dipendenti. Comunque,
nessuna richiesta di danni per mancato funzionamento potrà essere presa in
considerazione se esso non è verificato alla presenza di nostri funzionari. A
tal fine l’acquirente dovrà darcene immediata notizia per iscritto.

10. DISEGNI

L’acquirente si impegna a non divulgare o utilizzare il proprio eventuali nostri
disegni o schermi trasmessi con l’offerta o in conseguenza dell’ordine.

11. COMPETENZA

Per ogni azione o contestazione è esclusivamente competente l’autorità
giudiziaria del Foro di Torino, secondo la Legge Italiana, secondo il testo
italiano delle suestese Condizioni Generali di Vendita.

 

41



--------------------------------------------------------------------------------

[Translation]

General Sales Terms

The placement of an order or acceptance of any other of ours is to be taken as
acceptance of the present sales terms. No changes will be admitted in the said
terms, unless expressly stated by us in writing. Any orders and/or changes to
orders received by way of our agents or representatives are on no account
binding on us except in the case of our specific acceptance thereof in writing.

1. OFFERS, ORDERS, ACCEPTANCES

Offers to supply shall not be binding, orders for merchandise shall be binding
only if accepted in writing and to the extent stated explicitly in the
acceptance. Supplies are at all times subject to the availability of raw
material and labour, and are regulated by the present sales terms: no variation
during the course of the supply shall constitute a novation of the contract.
Offers will be valid for a period of 90 days from the date of issue, unless
stated otherwise in writing.

2. PRICES

Prices applied will be those quoted in the price list current at the time of
each delivery, even in the case of supplies delivered in batches or instalments,
or prices revised according to the price-revision clause. Acceptance of orders
does not preclude our right to revise price – even when such revision may not
have been agreed previously – when these are due to increases in material costs
or labour costs. Unless otherwise agreed, prices are to be intended for
non-tested, non-packed material which is placed at the buyer’s disposal in our
warehouse. Costs relating to the aforesaid operations carried out at the buyer’s
request will be invoiced to the same. Any expense of a fiscal or any other
nature which may arise after acceptance will be charged to the buyer.

3. DELIVERIES

Delivery terms are approximative. We shall not be liable to any compensation or
indemnity in any case of delay ore failure to deliver, or total or partial
interruption of supplies resulting from circumstances beyond our control or
fortuitous events of a serious nature, such as national or international
revolts, warfare, strikes, lock-out, irregularity in or lack of supplies of raw
material, power supply, labour, or in the event that the goods made available to
the buyer. In this last event, the delivery is to be intended as having been to
all effects carried out upon notification that the goods are ready after which
be borne by the buyer, as well a storage, custody and maintenance charges etc.

4. FREIGHT

Goods will travel at the risk of the buyer even when sold free at destination
(C.F.). All expenses for operations of transport, insurance, customs clearance,
etc. are to be borne by the buyer, unless otherwise agreed in writing.

 

42



--------------------------------------------------------------------------------

5. PAYMENT

For buyers in Italy: payment terms are 30 days from invoice date against
banker’s receipt, and payments should be made to our head-office in Turin. We
reserve the right to modify the terms of payment which are exceptionally
different from those stated above, even during the course of the supply, by
notifying the buyer. Payments are however to be made in the manner and terms
agreed, even in the event of late arrival or non-arrival of goods total or
partial loss, damage, failure on the part of the buyer, for any reason
whatsoever to collect good placed at his disposal. In this last case delivery
will be considered as having been made on the date of the invoice. If payment
has not been made within ten days of the due-date, we shall be authorized to
issue a sight draft at the expense of the buyer. In event any of late payment
the buyer will be obliged to pay interest at the current bank rate, without the
need for a notice of default. This issue of draft does not in any case after the
place of payment, which shall remain our Head Office in Turin. We reserve the
right dispose of the credit constituted by the invoices issued (rt. 1260 of the
Italian “Codice Civile”).

For buyers abroad: payment terms are against irrevocable documentary sight
credit confirmed by an Italian Bank. Any other form of payment must be agreed
upon in writing.

6. DISCHARGE OF CONTRACT

In the case of any failure on the part of the buyer to comply to any degree with
one or more of the terms of sale and/or in the capacity or solvency of the buyer
the contract may be by right discharged, with the exception of our right to
compensation for our damages.

7. COMPLAINTS AND DISPUTES

Complaints concerning the quality, quantity, kind and type of goods supplied
must be made in writing within 8 days of the receipt of the same by the buyer.
No complaints, even when relating to quality, may on any account whatsoever be
brought to bear in a Court of Law before payment has been made. Any complaints
and/ore disputes relating to a single delivery shall not alter the contractual
obligations relating to the remaining deliveries.

8. GUARANTEE OF WORKING ORDER

The guarantee of working order for goods supplied by us is valid for 12 months
starting from the delivery date and relates to defects in the material and
manufacturing faults. This guarantee is only valid in the case of normal use of
our goods and compliance with our instructions for use. It does not apply to
deterioration or damage in particular resulting from incorrect assembly,
incorrect use, mechanical mishaps, improper maintenance. The guarantee only
covers goods supplied by us and shall not exceed the repair or replacement, by
our technician, of the faulty part, which in case of replacement remains our
property. The repair, adjustment or replacement of a part during the guarantee
period shall not result in an extension of the said period.

 

43



--------------------------------------------------------------------------------

9. LIABILITY FOR DAMAGE OR ACCIDENTS

Any damage and/or accident to persons or things which may take place during the
assembly and/or use of the goods supplied shall be the total responsibility of
the buyer, notwithstanding the possible presence of our employees. At all
events, no claim for compensation resulting from failure to operate will be
taken in consideration unless the failure has been checked in the presence of
our inspectors. To this purpose the buyer must notify us in writing immediately.

10. DRAWINGS

The buyer shall undertake not to divulge or put to his own use any drawings or
diagrams sent to him with the offer or as a result of the order.

11. JURISDICTION

For any legal action or dispute the only legal authority having jurisdiction
shall be that of the Law Court of Turin, according to Italian Law, as per the
Italian version of these General Sales Terms.

 

44



--------------------------------------------------------------------------------

Part B - Form of Debtor’s Terms and Conditions

None.

[See overleaf]

 

45



--------------------------------------------------------------------------------

SCHEDULE 2

FORM OF SOLVENCY AND COMPLIANCE CERTIFICATE

[Italian Seller’s letterhead]

 

To:

   Société Générale Bank Nederland N.V.    Amstelplein 1,    1096 HA Amsterdam,
   The Netherlands

[date]

Dear Sirs,

Re: Solvency Certificate

The definitions contained in the Italian Receivables Purchase and Servicing
Agreement dated [—] (the Agreement) entered into, inter alios, between Wabco
Automotive Italia SRL (the Italian Seller) and Société Générale Bank Nederland
N.V. (the Purchaser) shall apply to this certificate.

I, the undersigned, being a director of Wabco Automotive Italia SRL (the
Company), hereby certify on behalf of the Company, that based on all appropriate
reviews of the books and records of the Company and the Company’s accounts (both
management and those required by law) which we have made or caused to be made
and having duly considered the provisions of articles 5, 66 and 67 of the Royal
Decree of 16 March 1942 no. 267, as amended and supplemented from time to time,
(the Bankruptcy Law), and all the relevant provisions of the Legislative Decree
No. 270 of 8 July 1999 and all regulations in connection therewith as at the
date hereof:

 

(a) the Company is not insolvent within the meaning of article 5 of the
Bankruptcy Law or unable to pay its debts as they fall due and would not become
unable to do so in consequence of the entering into the WABCO Transaction
Documents, or performing any of its obligations thereunder;

 

(b) no execution or other process issued on a judgment, decree or order of any
court in favour of a creditor of the Company remains unsatisfied in whole or in
part and which, if satisfied in whole, would result in the Company becoming
unable to pay its debts as they fall due (insolvente);

 

(c) no corporate action has been taken or is pending, no other steps have been
taken and no legal proceedings have been commenced or are pending for (i) the
winding-up, liquidation, dissolution, administration or reorganisation of the
Company (other than a solvent reorganisation); or (ii) the appointment of a
receiver, administrative receiver or similar officer in respect of the Company
and the Company has not been wound up;

 

46



--------------------------------------------------------------------------------

(d) no equivalent to any of the foregoing has occurred in or under the laws of
any relevant jurisdiction;

 

(e) the entering into the WABCO Transaction Documents and the performance of its
obligations thereunder would be made by the Company in good faith and for the
purpose of carrying on its business, and there would be reasonable grounds for
believing that the transactions contemplated in the WABCO Transaction Documents
would benefit the Company; and

 

(f) in selling the Offered Receivables under or pursuant to the Agreement and
any Offer to Sell, the Company has no desire to give a preference to any person
nor is it the purpose of the Company to put assets beyond the reach of a person
who is making or may at some time make, a claim against the Company or of
otherwise prejudicing the interests of such a person in relation to the claim
which such person is making or may make;

 

(g) between the last closing date of its accounts and the date hereof, no event
has occurred, nor any claim has been raised, or to the Company’s knowledge, is
threatened to be raised, against the Company which is likely to prevent or
prohibit the execution or performance of the Agreement or which is likely to
materially adversely affect the Company’s business, assets, economic or
financial situation, or the Company’s ability to perform its obligations under
the Agreement;

 

(h) I am not aware, as at the date hereof, of any facts or circumstances which
would lead me to believe that the situations mentioned in paragraphs from (a) to
(g) above not continue for a period of at least 6 months from the date of this
certificate.

 

(i) the Company has observed or performed all of its undertakings, and satisfied
every condition, contained in the WABCO Transaction Documents to be observed,
performed or satisfied by it, and we have no knowledge of any Early Amortisation
Event or Potential Early Amortisation Event.

Yours faithfully.

 

 

Wabco Automotive Italia SRL

By: [—]

As: [—]

 

47



--------------------------------------------------------------------------------

SCHEDULE 3

FORM OF REPURCHASE REQUEST

[Italian Seller’s letterhead]

 

SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V.

Amstelplein 1, 1096 HA Amsterdam, The Netherlands

Attention:

 

[—]

Facsimile:

 

[—]

Email:

 

[—]

Copy to:

 

SOCIÉTÉ GÉNÉRALE

Attention:

 

[—]

Facsimile:

 

[—]

Email:

 

[—]

[date]

Dear Sirs,

Repurchase Request

We refer to Clause 12 (Option to Repurchase) of the Italian Receivables Purchase
and Servicing Agreement (hereinafter the Agreement) dated [date], and entered
into between us, Wabco Automotive Italia SRL, as the Italian Seller, and you,
Société Générale Bank Nederland N.V., as Purchaser, among others. Unless
otherwise defined herein, capitalised terms used in this Repurchase Request
shall have the meanings ascribed to them in the Agreement.

We request to repurchase from you the Purchased Receivables as more particularly
set out Annex A, for an aggregate purchase price of [insert amount in EUR] in
accordance with terms and subject to the conditions set out in Clause 12 (Option
to Repurchase) of the Agreement. We understand and acknowledge that you shall be
free to accept or reject this Repurchase Request.

Representations and Warranties:

We acknowledge that any repurchase of the Purchased Receivables by us that are
the subject of this Repurchase Request shall be without the benefit of any
representations and warranties by you.

 

48



--------------------------------------------------------------------------------

Acceptance and Assignment:

If you accept, and provided that you countersign this Repurchase Request, on the
relevant Settlement Date, we shall pay you [—] [—] as the Repurchase Amount on
such Settlement Date and upon such payment each Purchased Receivable identified
in this Repurchase Request shall be assigned to us.

[Italian Seller]

(by its lawful representative and agent authorised to act its behalf)

 

Wabco Financial Services SPRL

Represented by:

  __________________________________     __________________________________  
[print]

Attachments:

   

 

49



--------------------------------------------------------------------------------

ANNEX A

RECEIVABLES LIST

 

50



--------------------------------------------------------------------------------

ANNEX B

ACCEPTANCE

Dear Sirs,

We acknowledge receipt of the above Repurchase Request, and in accordance with
the terms and subject to the conditions of the Agreement confirm that Société
Générale Bank Nederland N.V. hereby accepts your offer to repurchase and hereby
reassigns to you, subject to payment of the Repurchase Amount, all of our right,
title, interest and benefit, present and future, in and to all, but not less
than all, of the Purchased Receivables identified in the above Repurchase
Request [attached as Annex A thereto] / [delivered in connection therewith].

Yours faithfully,

…………………………………

SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V. Represented by:
                                                 [print]

 

51



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF INITIAL OFFER LETTER

[Italian Seller’s letterhead]

SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V.

Amstelplein 1, 1096 HA Amsterdam, The Netherlands

Attention:    [—] Facsimile:    [—] Email:    [—] Copy to:   

SOCIÉTÉ GÉNÉRALE

 

Attention:    [—] Facsimile:    [—] Email:    [—]

In [to be completed], on [to insert date of Initial Offer Date]

Dear Sirs,

Initial Offer to Sell

We refer to the Italian Receivables Purchase and Servicing Agreement
(hereinafter the Agreement) dated [date], and entered into between us, Wabco
Automotive Italia Srl (the Italian Seller), Wabco Financial Services SPRL (the
Seller’s Agent) and Société Générale Bank Nederland N.V. (the Purchaser).

Please find below our proposal for the terms and conditions of the transfer of
the receivables listed in the Receivables List [attached as Annex A thereto] /
[delivered in connection therewith] [as more particularly set out in the Daily
Report delivered herewith], in accordance with the terms and subject to the
conditions of the Agreement. Please note that, in this Initial Offer Letter,
capitalised terms not defined herein shall have the same meaning attributed to
them in the Agreement.

1. TRANSFER PROPOSAL

 

(a) We hereby propose to sell and assign to you pursuant to Law no. 52 of
21 February 1991, without recourse (pro soluto), pursuant to article 1267 of the
Italian Civil Code, against the Italian Seller in the case of default by the
relevant Debtors (but without prejudice to the rights and remedies of the
Purchaser against the Italian Seller in the event of breach or inaccuracy of any
of the representations, warranties and undertakings made or given by us in the
WABCO Transaction Documents)[, with economic effect from the Initial Assessment
Date,] all the Relevant Receivables (including any Ancillary Rights) as
identified and individualised in the Receivables List [attached as Annex A
thereto] / [delivered in connection therewith].

 

52



--------------------------------------------------------------------------------

(b) Pursuant to the operational procedure contemplated in article 3.1 of the
Agreement, this Initial Offer Letter is being delivered to you in our name and
on our behalf by the Seller’s Agent.

2. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS:

We represent and warrant that, on the date of this Initial Offer Letter (and on
the Initial Settlement Date):

 

(a) each representation and warranty referred to in Clauses 13.1, 13.2 and 13.3
of the Agreement is true, complete, correct and accurate; and

 

(b) each undertaking referred to in Clause 13.4 of the Agreement has been fully
complied with by us.

3. ACCEPTANCE, ASSIGNMENT, SETTLEMENT AND PAYMENT INSTRUCTIONS:

 

(a) The acceptance of each Offered Receivable offered for purchase pursuant to
this Initial Offer Letter shall take place upon receipt of the relevant
Acceptance Letter delivered to the Seller’s Agent in accordance with Clause
4.1(a) of the Agreement,

 

(b) The Purchase Price for the Offered Receivables identified in the Receivables
List attached hereto is Euro [—].

 

(c) Please, in accordance with Clause 6 of the Agreement, settle payment of the
Purchase Price for the Offered Receivables identified in the Receivables List
attached hereto on the Initial Settlement Date, by crediting through a wire
transfer the account No. [—] [SWIFT CODE].

Please confirm your acceptance of this Initial Offer Letter by delivering to the
Seller’s Agent a duly executed original of the Acceptance Letter in the form set
out in Schedule 6 of the Agreement.

Yours faithfully,

WABCO Automotive Italia Srl

(by its lawful representative and agent authorised to act its behalf)

Wabco Financial Services SPRL

Represented by:                                                              

                                                              [print]

 

53



--------------------------------------------------------------------------------

ANNEX A

RECEIVABLES LIST

 

54



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF OFFER LETTER

[Italian Seller’s letterhead]

SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V.

Amstelplein 1, 1096 HA Amsterdam, The Netherlands

Attention:    [—] Facsimile:    [—] Email:    [—]

Copy to:

SOCIÉTÉ GÉNÉRALE

Attention:    [—] Facsimile:    [—] Email:    [—]    In [to be completed], on
[Offer Date to be inserted]

Dear Sirs,

Offer to Sell No. [—]

We refer to the Italian Receivables Purchase and Servicing Agreement
(hereinafter the Agreement) dated [date], and entered into between us, Wabco
Automotive Italia Srl (the Italian Seller), Wabco Financial Services SPRL (the
Seller’s Agent) and Société Générale Bank Nederland N.V. (the Purchaser).

Please find below our proposal for the terms and conditions of the transfer of
the receivables listed in the Receivables List [as more particularly set out in
the Daily Report delivered herewith] and [as more particularly set out in Annex
A attached herewith], in accordance with the terms and subject to the conditions
of the Agreement. Please note that, in this Offer Letter, capitalised terms not
defined herein shall have the same meaning attributed to them in the Agreement.

1. TRANSFER PROPOSAL

 

(a) We hereby propose to sell and assign to you pursuant to Law no. 52 of
21 February 1991, without recourse (pro soluto), pursuant to article 1267 of the
Italian Civil Code, against the Italian Seller in the case of default by the
relevant Debtors (but without prejudice to the rights and remedies of the
Purchaser against the Italian Seller in the event of breach or inaccuracy of any
of the representations, warranties and undertakings made or given by us in the
WABCO Transaction Documents), with economic effect from the immediately
preceding Assessment Date, all the Relevant Receivables (including any Ancillary
Rights) owing to the Italian Seller which have come into existence during the
Assessment Period from [—] to [—], as identified and individualised in the
Receivables List attached hereto;

 

55



--------------------------------------------------------------------------------

(b) Pursuant to the operational procedures contemplated in Clause 3.2 of the
Agreement, this Offer Letter No. [—] is being delivered to you in our name and
on our behalf by the Seller’s Agent.

2. REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS:

We represent and warrant that, on the date of this Offer Letter (and on the
relevant Settlement Date):

 

(a) each representation and warranty referred to in Clauses 13.1, 13.2 and 13.3
of the Agreement is true, complete and accurate; and

 

(b) each undertaking referred to in Clause 13.4 of the Agreement has been
complied with.

3. ACCEPTANCE, ASSIGNMENT, SETTLEMENT AND PAYMENT INSTRUCTIONS:

 

(a) The acceptance of each Offered Receivable offered for purchase pursuant to
this Offer Letter shall take place upon receipt of the relevant Acceptance
Letter delivered to the Seller’s Agent in accordance with Clause 4.1(b) of the
Agreement,

 

(b) The Purchase Price for the Offered Receivables identified in the Receivables
List

 

(c) attached hereto is Euro [—].

 

(d) Please, in accordance with Clause 6 of the Agreement, settle payment of the
Purchase Price for the Offered Receivables identified in the Receivables List
attached hereto on the immediately following Settlement Date, by crediting
through a wire transfer the account No. [—] [SWIFT CODE].

Please confirm your acceptance of this Offer Letter by delivering to the
Seller’s Agent a duly executed original of the Acceptance Letter in the form set
out in Schedule 7 of the Agreement.

Yours faithfully,

WABCO Automotive Italia Srl

(by its lawful representative and agent authorised to act its behalf)

Wabco Financial Services SPRL

Represented by:                                                              

                                                              [print]

 

56



--------------------------------------------------------------------------------

ANNEX A

RECEIVABLES LIST

 

57



--------------------------------------------------------------------------------

SCHEDULE 6

ACCEPTANCE LETTER OF THE INITIAL OFFER LETTER

[SGBN’s letterhead]

 

To:

   Wabco Financial Services SPRL    Chaussée de Wavre 1789, box 15, Brussels
1160, Belgium    Attention of:    [—]    Fax:    [—]

Copy to:

   Wabco Automotive Italia SRL    Corso Pastrengo 50, 10093 Collegno, Italy   
Attention of:    [—]    Fax:    [—]

In [to be completed], on [date]

Dear Sirs,

Re: Acceptance Letter of the Initial Offer Letter

We refer to the Italian Receivables Purchase and Servicing Agreement
(hereinafter the Agreement) dated [date], entered into between Wabco Automotive
Italia SRL, (the Italian Seller), Wabco Financial Services SPRL, (the Seller’s
Agent) and Société Générale Bank Nederland N.V., (the Purchaser). Please note
that, in this Acceptance Letter, capitalised terms not defined herein shall have
the same meaning attributed to them in the Agreement.

We acknowledge receipt of the Initial Offer Letter with attached thereto the
relevant Receivables List (made of no. [—] pages [and listing no. [— ] Offered
Receivables]), which we fully and unconditionally accept, and in accordance with
Clause 4.1(a) of, and subject to the conditions of the Agreement confirm that
the Purchaser, hereby accepts to purchase all of your right, title, interest and
benefit, in and to (but excluding, for the avoidance of doubt, any of your
obligations under) all, but not less than all, of the Relevant Receivables
(including any Ancillary Rights) owing to you which were outstanding on the
immediately preceding Assessment Date, as listed in the Receivables List
attached to the Initial Offer Letter.

 

58



--------------------------------------------------------------------------------

In accordance with the Agreement, we confirm that Société Générale Bank
Nederland N.V., as Purchaser, shall discharge the Purchase Price identified in
the Initial Offer Letter in respect of the Offered Receivables listed in the
relevant Receivables List attached thereto in accordance with Clause 6 of the
Italian Receivables Purchase Agreement.

Yours faithfully.

 

 

     

Société Générale Bank Nederland N.V.

     

Represented by: [—]

     

 

59



--------------------------------------------------------------------------------

SCHEDULE 7

ACCEPTANCE LETTER OF THE OFFER LETTER

[SGBN letterhead]

 

To:

   Wabco Financial Services SPRL    Chaussée de Wavre 1789, box 15, Brussels
1160, Belgium    Attention of:    [—]    Fax:    [—]

Copy to:

   Wabco Automotive Italia SRL    Corso Pastrengo 50, 10093 Collegno, Italy   
Attention of:    [—]    Fax:    [—]

In [to be completed], on [date]

Dear Sirs,

Re: Acceptance Letter of the Offer Letter No. [—]

We refer to the Italian Receivables Purchase and Servicing Agreement
(hereinafter the Agreement) dated [date], entered into between Wabco Automotive
Italia SRL, (the Italian Seller), Wabco Financial Services SPRL, (the Seller’s
Agent) and Société Générale Bank Nederland N.V., (the Purchaser). Please note
that, in this Acceptance Letter, capitalised terms not defined herein shall have
the same meaning attributed to them in the Agreement.

We acknowledge receipt of the Offer Letter No. [—] with attached thereto the
relevant Receivables List (made of no. [—] pages [and listing no. [—] Offered
Receivables]), which we fully and unconditionally accept, and in accordance with
Clause 4.1(b) of, and subject to the conditions of the Agreement confirm that
the Purchaser, hereby accepts to purchase all of your right, title, interest and
benefit, in and to (but excluding, for the avoidance of doubt, any of your
obligations under) all, but not less than all, of the Relevant Receivables
(including any Ancillary Rights) owing to you which were outstanding on the
immediately preceding Assessment Date, as listed in the Receivables List
attached to the Offer Letter No. [—].

 

60



--------------------------------------------------------------------------------

In accordance with the Agreement, we confirm that Société Générale Bank
Nederland N.V., as Purchaser, shall discharge the Purchase Price identified in
the Offer Letter No. [—] in respect of the Offered Receivables listed in the
relevant Receivables List attached thereto in accordance with Clause 6 of the
Italian Receivables Purchase Agreement.

Yours faithfully.

 

 

 

Société Générale Bank Nederland N.V.

     

Represented by: [—]

     

 

61



--------------------------------------------------------------------------------

SCHEDULE 8

FORM OF POWER OF ATTORNEY

 

PROCURA SPECIALE

   SPECIAL POWER OF ATTORNEY    

WABCO AUTOMOTIVE ITALIA

   WABCO AUTOMOTIVE ITALIA SRL una società costituita ai sensi della legge
italiana con sede legale in Corso Pastrengo 50, 10093 Collegno (la Società),
soggetta all’attività di direzione e coordinamento di [—], in persona del sig.
[—], nato a [—], il [—], in qualità di [Presidente del Consiglio di
Amministrazione], in forza dei poteri ad esso conferiti in virtù dell’Atto
Costitutivo e della delibera del Consiglio di Amministrazione in data [—], con
il presente atto    SRL, an Italian company with its registered office at
Galleria San Federico 54, CAP 10128, Torino, Italy (the Company), subject to the
activity of management and coordination of [—], herein represented by Mr. [—],
born in [—], on [—], in his capacity as [President of the Board of Directors],
duly authorised for the purposes herein by the constitutional documents of the
Company and the resolution of the Board of Directors dated [—],    

conferisce procura speciale a:

   hereby constitutes and appoints as its special attorney-in-fact:     Wabco
Financial Services SPRL, con sede in [—], iscritta al registro delle imprese di
[—] al numero [—], in persona del legale rappresentante pro tempore, in qualità
di Seller’s Agent ai sensi dei documenti dell’Operazione;    Wabco Financial
Services SPRL, having its registered office in [—], registered with the
companies register of [—] under number [—], acting through its legal
representative pro tempore, in its capacity as Seller’s Agent pursuant to the
documents of the Operation;     (il Procuratore)    (the Attorney)     affinché
tale Procuratore – nell’ambito dell’operazione di cartolarizzazione dei crediti
commerciali pan-europea organizzata da Société Générale (l’Operazione), a cui la
Società intende partecipare, unitamente ad altre società del gruppo di cui è
parte (il Gruppo), in qualità di cedente dei crediti e soggetto incaricato della
relativa gestione ed incasso – in nome e per conto della Società, anche a mezzo
di altra/e persona/e a cui abbia a tal fine conferito di apposita procura
speciale:    so that the Attorney – within the pan- European securitisation of
receivables arranged by Société Générale (the Operation), in which the Company
intends to be party, together with other companies from the group to which it
belongs (the Group), as assignor of credits and party charged with the relevant
management and collection – in the name and on behalf of the Company, also by
means of one or more persons specially appointed by the Attorney:    

(1)    sottoscriva, modifichi e/o trasmetta a Société Générale Bank Nederland
N.V. (SGBN), i documenti denominati Initial

  

(1)    execute, amend and/or deliver to Société Générale Bank Nederland N.V.
(SGBN) the documents known as Initial Offer Letter and

 

62



--------------------------------------------------------------------------------

         Offer Letter e Offer Letters (inclusa la relativa lista dei crediti
ceduti denominata Receivables List) ai sensi del contratto denominato Italian
Receivables Purchase and Servicing Agreement ovvero qualsiasi altro documento,
atto, lista o certificato (tanto in formato cartaceo che in formato elettronico)
ad essi allegato o relativo;

  

         Offer Letters (including the relevant Receivables List) pursuant to the
agreement known as Italian Receivables Purchase and Servicing Agreement or any
other document, deed, list or certificate (either in paper format or in
electronic format) attached or related to the same;

   

(2)    riceva da SGBN, in segno di accettazione dell’Initial Offer Letter e
delle Offer Letters, un documento denominato Acceptance Letter ai sensi
dell’Italian Receivables Purchase and Servicing Agreement;

  

(2)    receive from SGBN, in approval of the Initial Offer Letter and Offer
Letters, a document known as Acceptance Letter pursuant to the Italian
Receivables Purchase and Servicing Agreement;

   

(3)    riceva le somme dovute da SGBN quale pagamento del prezzo di acquisto dei
crediti commerciali ceduti dalla Società nell’ambito dell’Operazione e faccia
ogni pagamento dovuto dalla Società ai sensi dell’Italian Receivables Purchase
and Servicing Agreement; e

  

(3)    collect any amounts due by SGBN as payment of the purchase price of the
trade receivables assigned by the Company within the Operation and make any
payment due by the Company pursuant to the Italian Receivables Purchase and
Servicing Agreement; and

   

(4)    più in generale, esegua le prestazioni che sono previste come dovute dal
Seller’s Agent in nome e per conto dalla Società e riceva le prestazioni che
sono previste come dovute al Seller’s Agent in nome e per conto dalla Società ai
sensi dei documenti dell’Operazione e sottoscriva qualsiasi altro atto,
documento, lettera o allegato relativo e/o connesso ai documenti ed alle
prestazioni di cui sopra, che si renda opportuno o necessario sottoscrivere da
parte della Società per il completamento o l’opponibilità a terzi della cessione
dei crediti e/o per il buon esito dell’Operazione.

  

(4)    more in general, perform or accept the performance of any activity
provided for in the Operation’s documents to be carried out or received by the
Seller’s Agent in the name and on behalf of the Company and execute any other
act, deed, letter or attachment regarding or connected with the documents and
performances referred to above, which may become necessary or useful for
completing or the enforceability against third parties of the assignment of
receivables and/or for the successful completion of the Operation.

    A tal fine, la Società conferisce al    For the purpose herein, the Company

 

63



--------------------------------------------------------------------------------

Procuratore i più ampi poteri di compiere tutto ciò che, a suo ragionevole
giudizio, sia necessario od opportuno ai fini del perfezionamento dei documenti
e dell’esecuzione delle prestazioni sopra menzionati e del raggiungimento dello
scopo di cui alla presente procura speciale, inclusi a titolo esemplificativo
quello di definire tutti i termini e le condizioni (anche economiche), dei
suddetti documenti, dare e accettare somme in pagamento, lasciare e ricevere
ampie liberatorie quietanze e in generale a compiere ogni e qualsiasi attività
ed espletare tutte le formalità e gli adempimenti che il Procuratore reputi
necessarie od utili per il perfezionamento e lo svolgimento dell’Operazione.   
grants the Attorney the powers to do all that it may in its reasonable
discretion consider necessary or expedient for the finalization of the above
mentioned agreements and fulfilment of the above mentioned performances and the
achievement of the purposes of this special power of attorney, including without
limitation the power to negotiate and determine the terms and conditions
(including those financial) of such documents, give and accept sums in payment,
issue and receive full discharges and generally speaking do anything in respect
of meeting any formalities and obligations which the Attorney may consider
necessary or useful in order to finalise and carry out the Operation.     La
Società espressamente autorizza sin d’ora il Procuratore, a suo discrezionale
giudizio, a delegare ad una o più persone funzionari e/o dipendenti della
Società o del Procuratore, in tutto o in parte, l’esercizio dei poteri
attribuiti al Procuratore con il presente atto, conferendo a tale/i persona/e
una o più apposite procure speciali in forma notarile.    The Company expressly
entitles the Attorney with the right, in its sole discretion, to appoint one or
more officers and/or employees either of the Company or of the Seller’s Agent
(granting them with a special notarised power of attorney) in order to exercise,
in all or in part, the powers granted to the Attorney under this power of
attorney.     La Società rimborserà qualsiasi ragionevole spesa e terrà il
Procuratore e/o la/le persona/e a cui il Procuratore abbia a sua volta conferito
procura speciale ai sensi del presente atto, indenni da qualsiasi costo, pretesa
e responsabilità in cui i medesimi possano incorrere come conseguenza
dell’attività svolta nell’esercizio dei poteri loro conferiti in forza della
presente procura e/o della/e procura/e speciale/i loro conferita/e dal
Procuratore, salvo il caso in cui tali costi, pretese o responsabilità siano
cagionate da dolo o colpa grave del Procuratore e/o della/le persona/e a cui il
Procuratore abbia a sua volta conferito procura speciale.    The Company
undertakes to indemnify the Attorney and any person/s in turn appointed by the
Attorney pursuant to this deed, from any reasonable expense, claim or liability
arising out of having acted on the basis of this power of attorney or of the
power/s of attorney/ies granted them by the Attorney, except any such expense,
damages or liabilities resulting from the Attorney’s gross negligence or wilful
default or from the gross negligence or wilful default of the person/s appointed
by the Attorney.     La presente procura è retta e deve essere interpretata in
conformità al diritto italiano.    This power of attorney is governed by, and
shall be construed in accordance with, Italian law.

 

64



--------------------------------------------------------------------------------

Il tutto con promessa di aver fin d’ora per valido e ratificato l’operato del
Procuratore ai sensi della presente procura e e/o della/le persona/e a cui il
Procuratore abbia a sua volta conferito procura speciale.    The Company hereby
undertake to ratify any action taken by any of the said Attorney for the
purposes of the present power of attorney and/or person/s in turn appointed by
the Attorney.     La presente procura avrà efficacia irrevocabile dalla data
odierna fino al Agreement Expiry Date. Alla cessazione della presente procura
anche la/le procura/e speciale/i conferita/e dal Procuratore a terzi ai sensi
del presente atto dovranno cessare.    This power of attorney shall be valid
from the date hereof and shall expire on the Agreement Expiry Date. Upon
termination of this power of attorney also the power/s of attorney/ies granted
by the Attorney pursuant to this deed shall cease.     In fede, la presente
procura viene rilasciata in data [—][—] 2009.    This power of attorney is
executed on this [—]th day of [—], 2009.     WABCO AUTOMOTIVE ITALIA SRL   
WABCO AUTOMOTIVE ITALIA SRL

 

      

 

     [il Presidente del Consiglio di Amminstrazione]    [the President of the
Board of Directors]

 

65



--------------------------------------------------------------------------------

SCHEDULE 9

FORM OF ITALIAN SELLER’S PAYMENT INSTRUCTION LETTER

[carta intestata WABCO Automotive Italia S.r.l.]

[Nome

e indirizzo

Debitore ceduto]

[luogo], [data]

Egregi Signori,

Nuove istruzioni di pagamento

Con riferimento alla clausola 6 (Pagamenti) delle nostre Condizioni Generali di
Vendita applicabili per l’Italia (inserire data), che disciplinano le condizioni
di fornitura e consegna applicabili ai nostri rapporti, osserviamo quanto segue.

Con la presente, Vi comunichiamo di effettuare qualsivoglia pagamento di importi
a noi dovuti esclusivamente sul conto aperto a nome di Société Générale Bank
Nederland N.V. descritto qui sotto:

 

           

Resta inteso che ogni pagamento avrà efficacia liberatoria solo se effettuato
sul conto sopra indicato. Non esitate a contattarci per qualunque domanda
rispetto a quanto sopra indicato.

Distinti saluti.

______________________________

in nome e per conto di WABCO Automotive Italia S.r.l.

***

 

66



--------------------------------------------------------------------------------

[English Translation for Information Purposes]

[Letterhead of WABCO Automotive Italia S.r.l.]

[Name

and address

of assigned Debtor]

[place ], [date]

Dear Sirs

Re: New payment instructions

We refer to Clause 6 (Payments) of our Standard Terms and Conditions of Sale for
Italy (insert date), which govern all sales and deliveries made between
ourselves.

You are hereby instructed to make all payments in respect of all receivables
owing to us exclusively to the account in the name of Société Générale Bank
Nederland N.V. described below:

 

           

Only payments made on the above account will have discharging effect. Please do
not hesitate to contact us if you have any questions.

Yours faithfully

________________________

for and on behalf of WABCO Automotive Italia S.r.l.

 

67



--------------------------------------------------------------------------------

SCHEDULE 10

FORM OF NOTICE OF TRANSFER AND PAYMENT INSTRUCTION TO

DEBTORS

[su carta intestata di Société Générale Bank Nederland N.V.]

[Nome ed indirizzo

del debitore ceduto]

[c.c.

Indirizzo dell’Italian Seller]

[Luogo], [data]

Egregi Signori,

Comunicazione di avvenuta cessione del credito e istruzioni di pagamento

Con la presente Vi rendiamo noto che abbiamo acquistato ai sensi delle
disposizioni di cui alla Legge n. 52 del 21 febbraio 1991 i crediti vantati da
WABCO Automotive Italia S.r.l. (che ci legge in copia) nei Vostri confronti, del
valore complessivo di Euro [—], un elenco dei quali è allegato alla presente.

Resta inteso che ogni pagamento da parte Vostra dei crediti su menzionati avrà
effetto liberatorio solo ove effettuato sul conto aperto a nome di Société
Générale Bank Nederland N.V. descritto qui sotto:

 

            Distinti saluti.   

SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V.

________________________

Nome: [to be completed]

Qualifica: [to be completed]

***

 

68



--------------------------------------------------------------------------------

[English Translation for Information Purposes]

[on Purchaser letterhead]

[Name and address

of the assigned Debtor]

[c.c.

address of the Italian Seller]

[Place], [date]

Dear Sirs

Re: Notice of transfer and payment instructions

We hereby inform you that we have purchased pursuant to Law no. 52 dated
21 February 1991 the receivables owed by you towards Wabco Automotive Italia
S.r.l. (which is copied herein), having an overall outstanding amount of Euro
[—], a list of which is attached to this letter.

Only payments made in respect of the above receivables on the following account
opened in the name of Société Générale Bank Nederland N.V. will have discharging
effect:

 

           

Yours faithfully

SOCIÉTÉ GÉNÉRALE BANK NEDERLAND N.V.

By:______________________

Name: [to be completed]

Title: [to be completed]

 

69